Exhibit 10.23

[*] = Confidential Treatment Requested

Virtusa Corporation / Vignette Corporation

AMENDED AND RESTATED MASTER SERVICES AGREEMENT

THIS AMENDED AND RESTATED MASTER SERVICES AGREEMENT (the “Agreement”) is made by
and between Virtusa and Vignette dated as of November 1, 2005 the “Effective
Date”) and amends and restates that certain Master Services Agreement dated as
of March 23, 2004 (the “Original Agreement Effective Date”), as amended prior to
the date hereof (the “Original Agreement”), by and between Virtusa Corporation,
a Delaware corporation with offices at 2000 West Park Drive, Westborough, MA
01581 (“Virtusa”) and Vignette Corporation, a Delaware corporation with its
primary place of business at 1301 S. MoPac Expressway, Austin, TX 78746
(“Customer” or “Vignette”).

WHEREAS; Vignette and Virtusa seek to amend the Original Agreement and
Operations Framework effective as of the Original Agreement Date (the “Original
Operations Framework”) to modify certain terms and conditions of the services to
be provided by Virtusa to Vignette hereunder and thereunder;

WHEREAS; Vignette wishes to engage Virtusa, and Virtusa wishes to provide to
Vignette the Services (as defined below) and Deliverables (as defined below)
pursuant to this Agreement (which includes the Amended and Restated Operations
Framework Document effective as of the Effective Date and attached hereto as
Attachment 1 (the “Operations Framework”)) and as otherwise specified in the
Work Order(s) (each, a “WORK ORDER”) substantially in the form attached hereto
as Exhibit A subject to the terms and conditions of this Agreement. The
Agreement does not obligate Vignette to use or purchase Services unless and
until authorized by a WORK ORDER.

For avoidance of doubt, the “Agreement” means this Agreement, the Operations
Framework, all WORK ORDERS, and all other exhibits, appendices, attachments,
etc. attached or incorporated by reference. Unless specifically excluded in a
WORK ORDER, the Operations Framework will be incorporated into every WORK ORDER.
To the extent of any conflict or inconsistency between his Agreement and a WORK
ORDER, the WORK ORDER shall govern.

In consideration of the mutual promises set forth herein, Virtusa and Vignette
hereby agree as follows:

 

1. SCOPE OF SERVICES

 

1.1

Services and Deliverables. Virtusa agrees, subject to the terms and conditions
of this Agreement, to provide Vignette with the Services and Deliverables as
specified in the WORK ORDER. For purposes of this Agreement, “Services” are
defined as the professional services provided by Virtusa’s employees and
Virtusa’s consultants, if any, (employees and consultants together in the
aggregate are referred to as “employees,” “staff,” or “personnel”) for Vignette
in connection with the Deliverables and includes, without limitation, any
services, functions or responsibilities that are an inherent part of the
Services or are required for proper performance or provision of the Services.

 

1



--------------------------------------------------------------------------------

[*] = Confidential Treatment Requested

 

Services will be billed on a Capacity Approach (a.k.a., Retainer as resources
are retained for use by Vignette), Time and Material, or Fixed Price basis in
accordance with the WORK ORDER. For purposes of this Agreement, “Deliverables”
are defined to include (a) the information, software and materials developed by
Virtusa for Vignette pursuant to this Agreement and any WORK ORDER, (b) all
items prepared or required to be delivered under this Agreement and any WORK
ORDER (including without limitation, any information, designs, specifications,
instructions, software, data, course materials, computer programming code,
reusable routines, computer software applications, and any documentation
relating to any of the foregoing) and (c) Vignette Materials. For purposes of
this Agreement, A) “Materials” means any materials that are created, invented,
developed, prepared, conceived, reduced to practice, made, suggested,
discovered, received or learned by Virtusa, either alone, or jointly with one or
more other persons, during the course of performance of Virtusa’s obligations
hereunder, and includes, without limitation, data, notes, technical and/or
business information, specifications, drawings, records, computer program
enhancements and related documentation, and B) “Vignette Materials” means any
Materials that are (i) embedded in or provided as part of any Deliverable or
(ii) based on, derived from, or used in any way Vignette’s intellectual property
(pre-existing or otherwise) or (iii) created on behalf of, or at the expense of,
Vignette. Before using a consultant in any WORK ORDER, Virtusa shall obtain the
prior written approval from an authorized representative of Vignette of at least
the level of Senior Director whose name shall be set forth in a Work Order
(“Authorized Vignette Employee”), which approval will not be unreasonably
withheld or delayed. For avoidance of doubt, it will not be unreasonable for
Vignette to withhold consent if (a) Vignette is concerned about the ability of
such consultant to honor its confidentiality obligations, (b) due to competitive
reasons or (c) if consultant refuses to execute documents incorporating
substantially similar terms as hereunder or other terms Vignette believes is
necessary such as to protect its intellectual property. Except for section 10.4,
such consultant will be considered a Virtusa employee for purposes of this
Agreement.

 

1.2 Change In WORK ORDER. Virtusa agrees that Vignette, under certain
circumstances, may elect to (i) amend, modify or change the Services and/or
Deliverables specified in the WORK ORDER or (ii) change the way such Services
are billed pursuant to the WORK ORDER (i.e. Retainer, Time and Material, or
Fixed Price basis) subject to compliance with the following procedures:

(i) Submission of Request. Vignette shall submit all such requests in writing to
Virtusa (hereinafter “Request”).

(ii) Virtusa Response. Virtusa will evaluate each Request as soon as
commercially reasonable, but not later than ten (10) business days following
Virtusa’s receipt of the Request. If Virtusa determines in its best business
judgment that it cannot accept the Request, Virtusa will provide a written
response to Vignette within ten (10) business days of such determination. If
Vignette’s Request is acceptable, Virtusa will provide Vignette a written
proposal (“Proposal”) in the form of either an addendum to the related WORK
ORDER and/or a new WORK ORDER, as appropriate. The Proposal will include, but
not be limited to, a statement of the availability of Virtusa’s personnel and
resources and the cost and schedule impact, if any. If Vignette elects to
authorize Virtusa’s Proposal, Vignette will, as soon as commercially reasonable,
but not later than ten (10) business days after receipt of the Proposal, return
a duly signed copy of the Proposal to Virtusa.

 

2



--------------------------------------------------------------------------------

[*] = Confidential Treatment Requested

 

(iii) Performance. Upon receipt of the signed original unaltered Proposal,
Virtusa will commence performance in accordance with such Proposal, which will
be deemed to be an addendum to the related WORK ORDER and/or a new WORK ORDER,
as the case may be.

Virtusa shall also have the right to propose change requests to Vignette and the
parties agree to mutually determine the appropriate course of action.

 

1.3 Procedures for Increasing or Decreasing Scope or Resources. Notwithstanding
Section 1.2, the following will apply. Upon 60 days’ prior written notice to
Virtusa, Vignette may, at its sole discretion, elect to amend the scope or
resources of the Services provided by Virtusa pursuant to a WORK ORDER so as to
increase or decrease the scope or resources provided by Virtusa; provided that,
solely with respect to WORK ORDER Number 1 (i.e. the WORK ORDER used to operate
the Vignette GDC, also referred to as the Operations Framework), subject to
Section 8 herein, where the number of Virtusa GDC Resources in the aggregate are
above the Minimum Team Commitment (as defined on Attachment 2), at least 90 days
prior written notice shall be required to reduce any such Virtusa GDC Resource
until the aggregate Virtusa GDC Resources number equals the Minimum Team
Commitment ; and provided further where the number of Virtusa GDC Resources in
the aggregate number at or below the Minimum Team Commitment, at least 180 days
prior written notice shall be required to reduce any such Virtusa GDC resource.
(For avoidance of doubt, the foregoing is with respect to changes in the number
of Virtusa GDC Resources requested by Vignette to be in the GDC and is not meant
to address actual billable resources in the case where GDC resource positions
are temporarily vacant due to attrition, resignations, etc.). In such case, such
written notice shall identify the specific scope and resources and changes
thereto that Vignette wishes to make in the form of an amendment to the WORK
ORDER. Upon receipt of said notice, Virtusa shall promptly prepare and deliver
to Vignette an executed copy of such amendment, unless Vignette has amended the
WORK ORDER inconsistent with this section in which case, the parties will
negotiate in good faith the amendment. Vignette and Virtusa agree that said Work
Order shall be subject to the terms and conditions of the Agreement.
Notwithstanding the foregoing, the parties may change the number of GDC
Resources through a written notification by authorized members of the respective
parties without the need to formally amend WORK ORDER Number 1 (the Operations
Framework) only if done accordance with the Agreement and the Operations
Framework.

 

2. PROPRIETARY RIGHTS

 

2.1

Vignette Ownership Rights. Virtusa hereby assigns all right, title and interest
in and to the Deliverables, including without limitation, all copyrights, moral
rights, patents, trademarks, trade secrets, mask works, and any other
intellectual property related thereto (in any jurisdiction), subject to any
rights of Virtusa in Virtusa Intellectual Property (as defined in Section 2.2
hereof) and/or any rights of third parties with respect to any third party
software delivered with or embedded in any Deliverable; provided that any third
party software or Virtusa Intellectual Property will only be used, or delivered
with or embedded in a Deliverable, upon the prior written consent of an
Authorized Vignette Employee (“Non-Vignette Intellectual Property Approval
Process”). Subject to the

 

3



--------------------------------------------------------------------------------

[*] = Confidential Treatment Requested

 

terms herein and rights of third parties as set forth above, all Deliverables
shall constitute a “Work Made for Hire” as that term is defined in U.S.
Copyright Law, 17 U.S.C. 101 et. Seq, and shall belong exclusively to Vignette
and no rights thereto shall accrue in any manner to Virtusa. To the extent such
Deliverables are deemed not to be Works Made for Hire, subject to the rights of
Virtusa and third parties as stated above, Virtusa hereby assigns, transfers and
conveys to Vignette at Vignette’s reasonable cost and expense except for
immaterial or incidental items which will be at no additional charge, all right,
title and interest, including all intellectual property rights therein and
thereto (including, without limitation, copyright, patent and trade secret) in
and to the Deliverables. Virtusa agrees to execute, without charge to Vignette,
any documents and perform all acts required or deemed necessary by Vignette at
Vignette’s reasonable cost and expense except for immaterial or incidental acts
which will be at no additional charge, to permit and assist Vignette to
evidence, apply for, register, perfect, obtain, enforce and defend Vignette’s
ownership and intellectual property rights pertaining to the Deliverables and/or
contractor’s assignment with respect to the Deliverable in any and all
countries. If Virtusa is provided reasonable opportunity to perform the required
actions as required to comply with the obligations stated above and fails to
execute the applicable documents as required by Vignette to perfect Vignette’s
rights in the Deliverables as stated above, then Virtusa hereby irrevocably
designates and appoints Vignette and its duly authorized officers and agents, as
Virtusa’s agents and attorneys-in-fact to act for and in behalf and instead of
Virtusa, to execute and file any documents and to do all other lawful acts to
further the above purposes with the same legal force and effect as if executed
by Virtusa. In addition, Virtusa will place on all Deliverables the following
copyright notice, or a copyright notice otherwise directed by an Authorized
Vignette Employee in writing: “COPYRIGHT [Year] Vignette Corporation. All rights
reserved.”

 

2.2 Virtusa Ownership Rights. Notwithstanding the foregoing, provided that the
Non-Vignette Intellectual Property Approval Process described above is followed
and adhered to, and except as provided under Section 10.3, Virtusa currently
owns and shall continue to own all right, title and interest (including without
limitation all copyrights, moral rights, patents, trademarks, trade secrets,
mask works and any other intellectual property related thereto) in and to all
techniques, methodologies, objects, modules, software, or other materials
created or obtained by Virtusa prior to performing any Services under this
Agreement, and any and all enhancements, modifications and derivative works
thereto of General Application (meaning, use by a software consulting company
solely as generic tools to provide services) developed by Virtusa during the
term of the Agreement and any Work Order, except for Vignette Materials
(“Virtusa Intellectual Property”). Virtusa Intellectual Property will only be
used if in accordance with the Non-Vignette Intellectual Property Approval
Process. Except for Vignette Materials, each party may freely use and employ its
general skills, techniques, processes, concepts, know-how and expertise in the
regular course of its business, subject to its obligation to protect the other
party’s Confidential Information pursuant to Section 3 of this Agreement.

 

2.3

Virtusa License. If applicable and pursuant to Section 2.2 and the Non-Vignette
Intellectual Property Approval Process, Virtusa hereby grants to Vignette an
irrevocable, perpetual, non-exclusive, transferable, assignable, royalty-free,
fully paid-up, world-wide license to (directly and indirectly) use, copy,
modify, create derivative works, sublicense, distribute, demonstrate, display,
and otherwise exploit any Virtusa Intellectual Property

 

4



--------------------------------------------------------------------------------

[*] = Confidential Treatment Requested

 

used, or delivered with or embedded in the Deliverables, under this Agreement in
connection with the use of the Deliverables. Upon prior written consent of
Vignette under the Non-Vignette Intellectual Property Approval Process, Virtusa
shall grant to Vignette the same or substantially similar rights with respect to
any third party software/other intellectual property rights in any Deliverable
to the extent that Virtusa has the rights to sublicense or grant such rights to
Vignette with respect to such third party software/other intellectual property
rights. If Virtusa does not have sublicense or other necessary rights, Virtusa
will affirmatively notify Vignette and the parties will work together to secure
such rights for Vignette, at Vignette’s expense.

 

2.4 Vignette License. For the sole purpose of meeting the requirements and/or
obligations of a WORK ORDER, and not for any other purpose or use, Vignette
hereby grants to Virtusa, for the term of this Agreement and any WORK ORDER
hereunder, a non-exclusive, non-transferable, non-assignable, royalty-free,
fully paid-up, world-wide license to use, copy, modify, display, and create
derivative works from all objects, components, software, or other
materials/documentation furnished by Vignette to Virtusa which pertain to the
Services and/or Deliverables. Virtusa agrees to abide by any use restrictions
imposed by third party OEM software vendors as they may exist from time to time
(such as from BEA and Autonomy); such restrictions will be provided to Virtusa
in writing in the form of a letter agreement that Virtusa will execute and
return to Vignette. In addition, Virtusa agrees that it may not copy Vignette’s
source code, product architecture, or product specifications or provide such
materials to a third party without prior written consent of the Authorized
Vignette Employee.

 

3. CONFIDENTIALITY

 

3.1 As used in this Agreement, the term “Confidential Information” shall mean
intellectual property and proprietary information related to know-how, ideas,
methodologies, and techniques; and proprietary information concerning the nature
and operation of the business and business processes; and software, source code,
software architecture, documentation, and other intellectual property or
proprietary information relating to a party’s software; and the Deliverables;
and business and/or product or service development plans, customer lists; and
such information disclosed by either party to the other party in tangible or
intangible form and designated as proprietary or confidential.

 

3.2

Each party shall use reasonable measures to protect the other party’s
Confidential Information and shall not disclose any such Confidential
Information to any third party except as permitted hereunder. Such measures
shall be as least as stringent as the measures used by the receiving party to
protect its own confidential information, and shall include restricting access
to Confidential Information to the recipient’s employees and consultants on a
need-to-know basis, and requiring written nondisclosure agreements from such
employees and consultants protecting the Confidential Information as required
herein. Except for Vignette’s source code, product architecture and product
specifications, this Section 3 shall not apply to such information which at any
time: (i) is or becomes part of the public domain through no act or omission by
the receiving party; (ii) is independently developed by employees and/or
consultants of the receiving party without use or reference to the Confidential
Information of the other party; or (iii) is disclosed to the receiving party by
a third party that, to the receiving party’s knowledge,

 

5



--------------------------------------------------------------------------------

[*] = Confidential Treatment Requested

 

was not bound by a confidential obligation to the other party. Notwithstanding
anything to the contrary, the parties will not have any obligations with respect
to information solely to the extent that such information is demanded by a
lawful order from any court or any body empowered to issue such an order
provided each party agrees to notify the other promptly of the receipt of any
such order, and to provide the other with a copy of such order and a reasonable
opportunity to obtain a protective order.

 

3.3 The receiving party is permitted to use the Confidential Information solely
for the purposes of performing its obligations hereunder. The disclosing party
makes no representations or warranties concerning its Confidential Information.

 

3.4 Upon request of the disclosing party, the receiving party shall return or
destroy all Confidential Information, and all copies, extracts, portions, notes,
summaries and derivatives of the Confidential Information, in its possession or
under its control.

 

3.5 Each party acknowledges that the other party would suffer irreparable harm
if the first party breaches the provisions of this Section 3, and that in the
event of such a breach the other party shall be entitled to immediate equitable
relief (including without limitation injunction(s) and order(s) for specific
performance), in addition to and without limiting its other remedies at law or
in equity.

 

3.6 This Section (excluding 3.5 above) shall apply for a period of five
(5) years from the termination of all Services hereunder; except with respect to
Vignette’s source code (including, without limitation, source code that is or
becomes owned by Vignette pursuant to this Agreement), product specifications,
and product architecture, in which case, this Section shall apply in perpetuity,
and Virtusa will not disclose any such materials to a third party without prior
written consent of the Authorized Vignette Employee.

 

3.7 Nothing in this Section 3 is intended to supercede any other provision in
this Agreement including, without limitation, Sections 2 and 6. Virtusa agrees
to comply with any confidentiality or other obligations regarding Vignette’s
source code, product architecture and product specifications as further
described in the Operations Framework.

 

3.8 Upon termination of this Agreement and/or any WORK ORDER, or at the request
of a party, each party shall return to the other or destroy (and certify to its
destruction) all Confidential Information of the other party other than the
Virtusa Intellectual Property to which Vignette holds license rights under
Section 2.3 of this Agreement and except for any Confidential Information of the
Vignette required by Virtusa to complete an outstanding WORK ORDER.

 

4. FEES AND EXPENSES

 

4.1

Virtusa shall send invoices to Vignette for the fee(s) for Services set forth in
the WORK ORDER and any related expenses after the end of each month for the
services performed in such month. Vignette shall pay Virtusa each such invoice
in U.S. Dollars within thirty (30) days of receipt of the applicable invoice.
Each invoice shall be itemized in such

 

6



--------------------------------------------------------------------------------

[*] = Confidential Treatment Requested

 

detail as Vignette may reasonably request and may include copies of expense
reports and time cards. If any invoice is unpaid in accordance with the terms
herein and has not been disputed in good faith by Vignette, Virtusa shall also
have the right, upon 15 business days’ notice, to suspend performance under this
Agreement until such time as the amount that is unpaid is paid in full. To the
extent that any portion of an invoice is disputed in good faith by Vignette,
Vignette agrees to pay the non-disputed portion of the invoice in accordance
with the terms of this Agreement. Virtusa reserves the right to add a late
charge of the lesser of one percent (1%) per month, or the maximum allowable
under applicable law, for Vignette’s failure to make payment when due (if the
invoice is not disputed in good faith). The parties agree to use all reasonable
commercial efforts to promptly resolve any dispute surrounding any invoice which
is disputed in good faith by Vignette.

 

4.2 Except as described in the last sentence of this paragraph, all fees are
exclusive of all state and local sales or equivalent taxes now in force or
enacted in the future. If such taxes are applicable, and if paid by Virtusa,
Vignette will be invoiced as a separate line item on the invoice for those
amount(s) that Virtusa may be required to pay. If a certificate of exemption or
similar document is to be provided by Vignette in order to exempt the sale from
tax liability, Vignette will obtain and provide an acceptable certificate to
Virtusa and the taxing authority. Notwithstanding anything to the contrary, each
party shall be responsible for payment of (a) all income or equivalent taxes
based upon that party’s net income, as well as any taxes imposed by any
authority on a party’s employees and contractors or on personal or real
property, whether owned or leased and (b) any fees that are accessed against a
party that are related to such party’s general business activities (e.g.,
business permits, licenses as required by applicable law, legislative enactment
or regulatory requirement, etc.). Virtusa acknowledges and agrees that, as of
the date hereof, the rates set forth in the Operations Framework include all
current taxes and government imposed fees as of the date hereof.

 

4.3 Vignette shall reimburse Virtusa for all reasonable travel and living
expenses incurred by Virtusa in performing its responsibilities and obligations
under this Agreement in addition to the fee(s) for Services set forth in the
WORK ORDER provided such expenses are in accordance with the Operations
Framework.

 

5. INTELLECTUAL PROPERTY INDEMNIFICATION

 

5.1

Virtusa’s Obligations. Virtusa will indemnify, defend, and hold harmless
Vignette, its affiliates and their respective officers, directors, employees and
contractors from and against any and all damages, penalties, losses,
liabilities, judgments, settlements, awards, costs and expenses and reasonable
attorneys fees (“Losses”) arising out of or related to any claims, assertions,
demands, causes of action, suits, proceedings or other actions, whether at law
or in equity, (collectively, “Claims”) brought by a third party alleging that
the Deliverables, or any other resources, materials, or information provided or
assigned by or used by Virtusa pursuant to this Agreement or a Work Order
infringe, misappropriate or violate any intellectual property rights (including,
without limitation, all copyrights, moral rights, patents, trademarks, trade
secrets, mask works and any other intellectual property related thereto) of a
third party (but excluding (a) any third party

 

7



--------------------------------------------------------------------------------

[*] = Confidential Treatment Requested

 

software authorized by Vignette pursuant to Section 2.1 to be delivered with or
embedded in any Deliverable and (b) any Vignette Provided Intellectual
Property); provided that: (i) Vignette promptly notifies Virtusa, in writing, of
the Claim; provided that Virtusa shall not be relieved of its indemnification
obligations under this Section 5 unless and only to the extent that such lack of
prompt notice is prejudicial to Virtusa and its defense of such Claim in any
material respect; (ii) at Virtusa’s reasonable request and expense, Vignette
provides Virtusa with reasonable assistance for the defense of the Claim; and
(iii) Virtusa has sole control of the defense of any Claim and all negotiations
for settlement or compromise. Virtusa will pay all Losses finally awarded
against the indemnified parties to such third party by a court of competent
jurisdiction at the time all reasonable appeals have been exhausted or at the
time of a final settlement of such Claim, if applicable. In addition, Vignette
shall notify Virtusa of a imminent threat (as determined by Vignette in its sole
discretion) of any Claim similar to its obligations under (i) above; however,
the failure of Vignette to notify Virtusa of an imminent threat shall not
relieve Virtusa of its indemnification obligations under this Section 5.

 

5.2 Intellectual Property Claims. In addition to Section 5.1, if a third party
Claim of infringement under this Section 5 has been filed against Vignette by a
third party, Virtusa shall have the right, in its sole discretion, to either:
(i) procure for Vignette, at Virtusa’s expense, the right or license to continue
to use the Deliverable(s) free of the infringement Claim; or (ii) replace or
modify the Deliverable(s) (“Replacement Deliverable”) to make it non-infringing;
provided that there is no decrease in the form or substance of the functionality
in any material respect. If neither of these remedies are reasonably available
to Virtusa after Virtusa has exercised its reasonable best efforts, Virtusa will
notify Customer in writing to cease using only the specific Deliverable that is
alleged as being, or is, infringing (“Infringing Deliverable”) and Virtusa will
pay Vignette a nonrefundable and non-cancelable amount equal to the greater of
the Minimum Termination Fee (as defined on Attachment 2) or the amount of fees
paid to Virtusa in the previous twelve (12) months which preceded the Claim (the
“Payment Amount”). Commencing on the date that Vignette receives the Payment
Amount (“Payment Date”), Vignette may, at its sole discretion, continue to use
in all respects the Infringing Deliverable; provided, (x) Vignette notifies
Virtusa that Vignette will continue to use the Infringing Deliverable, and
(y) if Vignette uses the Infringing Deliverable after the Payment Date, then
Virtusa will have no liability or obligations of any kind to Vignette or any
other indemnified party under Section 5.1 with respect any Post Payment Date
Claims (as defined below) or any Post Payment Date Losses (as defined below), in
each case, to the extent that Vignette has an indemnification obligation under
Section 5.4 of this Agreement for such Post Payment Date Claims or Post Payment
Date Losses, as the case may be.

For purposes of this Agreement, “Post Payment Date Claims” shall mean any
additional Claims filed against Virtusa or Vignette (or other indemnified party
under Section 5.1) after the Payment Date by a third party that arise or result
(1) solely after the Payment Date and (2) solely due to an indemnified party’s
use of the Infringing Deliverable after the Payment Date. For purposes of this
Agreement “Post Payment Date Losses” means any Losses or additional Losses
incurred by Virtusa or Vignette (or other indemnified party under Section 5.1)
(including, without limitation, any other incremental legal and related fees,
liabilities, costs and expenses incurred by Virtusa under Virtusa’s

 

8



--------------------------------------------------------------------------------

[*] = Confidential Treatment Requested

 

indemnification obligations under Section 5.1) that arise or result (1) solely
after the Payment Date and (2) solely due to an indemnified party’s use of the
Infringing Deliverable after the Payment Date. As way of example, Post Payment
Date Losses would include additional incremental royalties to the extent that
they accrue due to an indemnified party’s use of the Infringing Deliverable
after the Payment Date but do not include any indemnification, defense or
settlement obligation described in Section 5.1, (A) that arose with respect to
an indemnified party’s activities prior to the Payment Date and that extend or
continue past the Payment Date to the extent not caused by Vignette use of the
Infringing Deliverable after the Payment Date or (B) that arise after the
Payment Date to the extent not caused by Vignette’s use of the Infringing
Deliverable.

If as a result of an infringement Claim, Vignette’s use of the Infringing
Deliverable is permanently enjoined or halted by a court or other authority of
competent jurisdiction (“Permanent Injunction”), or Virtusa initiates a Claim
for an injunction against an indemnified party under Section 5.1, Virtusa will
pay Vignette a nonrefundable and non-cancelable amount equal to the Payment
Amount. If as a result of an infringement Claim, Vignette’s use of the
Infringing Deliverable is temporarily enjoined (i.e., not a Permanent
Injunction) by a court or other authority of competent jurisdiction (“Temporary
Injunction”) for three (3) consecutive business days, Virtusa shall pay Vignette
a nonrefundable and non-cancelable amount equal to (a) if such injunction is
issued in either the first or second month of a calendar quarter, fifty percent
(50%) of the Payment Amount or (b) if such injunction is issued in the third
month of a calendar quarter, seventy-five percent (75%) of the Payment Amount.
If such Temporary Injunction is not removed, lifted and deleted in its entirety
within three months from the date the Temporary Injunction was issued, then the
remaining portion of the Payment Amount (e.g., 50% or 25%, as the case may be)
will be paid by Virtusa to Vignette and will be nonrefundable and
non-cancelable. In the event the Temporary Injunction is removed, lifted, and
deleted, and Vignette is legally permitted to use the Infringing Deliverable, to
the extent a bond has been posted, Virtusa will have first priority (as between
Virtusa and Vignette) to collect against such bond up to the amount paid to
Vignette from Virtusa plus amounts expended by Virtusa under the indemnification
provided under Section 5.1 (and Vignette, at Virtusa’s sole cost and expense,
will take all actions as requested by Virtusa to obtain collection against the
bond on behalf of, and in favor of Virtusa). Notwithstanding anything to the
contrary in this Section 5.2, Virtusa’s payment of all or a portion of the
Payment Amount as described in this section does not relieve Virtusa of its
obligations under Section 5.1 except with respect to any Post Payment Date
Claims or Post Payment Date Losses.

 

5.3

Limitations. Virtusa shall have no liability for any infringement Claim to the
extent based upon: (i) any alteration or modification of any Deliverable not
provided or authorized by Virtusa in writing, if the infringement would not have
occurred but for the unauthorized alteration or modification by a party other
than Virtusa; (ii) use of the Deliverable in combination with hardware, software
or data not in the Vignette GDC (whether provided by Vignette or Virtusa) as
provided for in the Operations Framework (or other writing between the parties),
if the infringement would not have occurred but for the use in combination with
such hardware, software, or data; (iii) use of the Deliverable in a way that is
(a) inconsistent with a specific provision of a Work Order under this Agreement
or (b) not reasonably foreseeable, if the infringement would not

 

9



--------------------------------------------------------------------------------

[*] = Confidential Treatment Requested

 

have occurred but for such use; (iv) use of other than the Replacement
Deliverable if Vignette has been reasonably notified that use of such
Replacement Deliverable would avoid the infringement and Virtusa has reasonably
provided to Vignette such Replacement Deliverable , if the infringement would
not have occurred but for the use of other than the Replacement Deliverable,
(v) any Vignette Provided Intellectual Property if the infringement would not
have occurred but for the Vignette Provided Intellectual Property,
(vi) Virtusa’s compliance with Vignette’s written designs, specifications or
instructions, except, (a) any intentional and knowing infringement of the
intellectual property rights of a third party, or (b) any infringement of the
intellectual property rights of a third party caused by Virtusa’s gross
negligence.

 

5.4 Vignette’s Obligations.

A Vignette will indemnify, defend, and hold harmless Virtusa, its affiliates and
their respective officers, directors, employees and contractors from and against
any and all (1) Post Payment Date Claims and Post Payment Date Losses, as the
case may be, and (2) Losses arising out of or related to any Claim brought by a
third party alleging that any Vignette intellectual property (including, without
limitation, any Pre-Existing Works (as defined below) of Vignette and any code,
data, notes, technical and/or business information, specifications, drawings,
records, computer program enhancements and related documentation, hardware or
software provided to Virtusa by Vignette under this Agreement, in all cases,
except to the extent of intellectual property that Virtusa has indemnification
obligations under Sections 5.1 through 5.3 (“Vignette Provided Intellectual
Property”), infringe, misappropriate or violate any intellectual property rights
(including, without limitation, all copyrights, moral rights, patents,
trademarks, trade secrets, mask works and any other intellectual property
related thereto) of a third party; provided that: (i) Virtusa promptly notifies
Vignette, in writing, of the Claim; provided that Vignette shall not be relieved
of its indemnification obligations under this Section 5 unless and only to the
extent that such lack of prompt notice is prejudicial to Vignette and its
defense of such Claim in any material respect; (ii) at Vignette’s reasonable
request and expense, Virtusa provides Vignette with reasonable assistance for
the defense of the Claim; and (iii) Vignette has sole control of the defense of
any Claim and all negotiations for settlement or compromise. Vignette will pay
all Losses finally awarded against the indemnified parties to such third party
by a court of competent jurisdiction at the time all reasonable appeals have
been exhausted or at the time of a final settlement of such Claims, if
applicable. In addition, Virtusa shall notify Vignette of a imminent threat (as
determined by Virtusa in its sole discretion) of any Claim similar to its
obligations under (i) above; however, the failure of Virtusa to notify Vignette
of an imminent threat shall not relieve Virtusa of its indemnification
obligations under this Section 5. For purposes of this Agreement, “Preexisting
Works” of Vignette shall mean any and all techniques, methodologies, objects,
modules, software, hardware, or other materials or other intellectual property
developed, created, used or obtained by Vignette prior to Virtusa performing any
Services under this Agreement (including without limitation all copyrights,
moral rights, patents, trademarks, trade secrets, mask works and any other
intellectual property related thereto), and any and all enhancements,
modifications and derivative works thereto developed by Vignette during the term
of the Agreement and any Work Order, except for Virtusa Intellectual Property).

 

10



--------------------------------------------------------------------------------

[*] = Confidential Treatment Requested

 

B. In addition to Section 5.4(A), if a third party Claim of infringement under
this Section 5 has been filed against Virtusa by a third party, Vignette shall
have the right, in its sole discretion, to either: (i) procure for Virtusa, at
Vignette’s expense, the right or license to continue to use the Vignette
Provided Intellectual Property free of the infringement Claim; or (ii) replace
or modify the Vignette Provided Intellectual Property to make it non-infringing,
or (iii) require Virtusa to cease using the infringing Vignette Provided
Intellectual Property and if such Vignette Provided Intellectual Property is
material to this Agreement, Vignette may terminate this Agreement as set forth
in Section 8.1(D).

C. Limitations. Vignette shall have no liability for any infringement Claim to
the extent based upon: (i) any alteration or modification of any Vignette
Provided Intellectual Property not provided or authorized by Vignette in
writing, if the infringement would not have occurred but for the unauthorized
alteration or modification by a party other than Vignette; (ii) use of Vignette
Provided Intellectual Property other than in accordance with this Agreement and
its technical specifications and documentation (“Specifications”); (iii) use of
Vignette Provided Intellectual Property in combination with other programs or
data not agreed to in writing by the parties under this Agreement or in a WORK
ORDER or as set forth in its Specifications, if the infringement would not have
occurred but for the use in combination with such programs or data; (iv) use by
Virtusa of other than a current unaltered version of Vignette Provided
Intellectual Property after Virtusa has been reasonably notified that use of
such new Vignette Provided Intellectual Property would avoid the infringement
and Vignette has reasonably provided to Virtusa such new version free of charge,
if the infringement would not have occurred but for the use of other than a
current unaltered version of the Deliverable(s); (v) any Virtusa Intellectual
Property if the infringement would not have occurred but for the use of such
Virtusa Intellectual Property.

 

5.5 The foregoing states either party’s sole, exclusive and entire liability and
obligations and sole and exclusive remedies for any patent, copyright or other
intellectual property infringement claims against a party’s intellectual
property, the Deliverables or with respect to, or arising out of this Agreement
and is in lieu of any warranty of title, non-infringement and any other third
party intellectual property claims.

 

6. WARRANTIES

 

6.1 Representations, Warranties and Covenants. Virtusa represents, warrants and
covenants that:

A. it will comply and adhere to the Operations Framework in all material
respects.

B. it all has the skills and capacity to perform the Services (e.g., capacity
based development and test services) and the Services will be performed in a
good and workmanlike manner, consistent with professional standards and
practices and will use all reasonable commercial efforts to provide the Services
in accordance with any Vignette product and engineering standards as may be in
effect from time to time as applied to Vignette engineering generally and that
are communicated in writing to Virtusa.

 

11



--------------------------------------------------------------------------------

[*] = Confidential Treatment Requested

 

C. it will comply and adhere to (i) Section 4.10 of the Operations Framework
(except to the extent under the sole and exclusive control of Vignette),
(ii) the Security Policies (as described in Appendix C of the Operations
Framework), and (iii) the Business Continuity Plan and Disaster Recovery Plan
(as described in Appendix D of the Operations Framework).

D. it has not and will not give payments, gifts, gratuities or anything of
material value to Vignette personnel or agents or any other third party in
connection with this Agreement which influences the business decision of the
recipient.

E. it will inform Vignette if it becomes aware that any intellectual property of
Vignette, Virtusa, or an applicable third party infringes a third party
intellectual property right.

F. there are no lawsuits, claims or actions pending that would prevent Virtusa
from fulfilling its obligations under this Agreement.

G. it will, at Vignette’s cost and expense, comply with Vignette’s internal and
external audit and compliance requirements, which may be more stringent than
regulatory requirements.

H. it will obtain and keep current all necessary licenses, approvals, permits,
consents and authorizations required by applicable law, regulations, and
governmental agencies for it to perform the Services and deliver the
Deliverables and will be responsible for all fees and taxes associated with
obtaining such licenses, approvals, permits, consents, and authorizations and
for any fines and penalties arising from any noncompliance with any law,
legislative enactment or regulatory requirement.

I. it will use all reasonable commercial efforts to comply with the requests,
standard rules and regulations and policies and procedures of Vignette such as
those relating to safety and health, security, and personal and professional
conduct.

J. it will comply with all laws, rules, and regulations applicable to its
provision of Services and Deliverables including, without limitation, export and
import and employment rules, laws and regulations of any country or jurisdiction
including, without limitation, the United States and India. In addition, Virtusa
certifies that it will not directly or indirectly, export, re-export, or
transship any personal computer system, part, technical data or sub-elements
under this Agreement, directly or indirectly, or related information, media, or
products in violation of United States laws and regulations.

K. in performing its obligations under this Agreement, it will not, without
proper authorization, use, or induce anyone to use, any confidential or
proprietary information of a third party.

L. it will provide reasonable access to, and cooperate with, Vignette and its
contractors and vendors with respect to software, hardware, facilities, and
other items related to the Services and Deliverables (provided each are subject
to appropriate confidentiality agreements if needed and such access does not
compromise Virtusa reasonable security standards)

 

12



--------------------------------------------------------------------------------

[*] = Confidential Treatment Requested

 

6.3 DISCLAIMER OF WARRANTY: EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH IN THIS
AGREEMENT, THE OPERATIONS FRAMEWORK, OR IN A WORK ORDER, NEITHER VIGNETTE NOR
VIRTUSA MAKES ANY WARRANTIES WITH RESPECT TO THE HARDWARE, SOFTWARE, SERVICES OR
DELIVERABLES AND EACH EXPLICITLY DISCLAIMS ALL OTHER WARRANTIES, EXPRESS OR
IMPLIED OR STATUTORY, INCLUDING THE IMPLIED WARRANTIES OF MERCHANTABILITY AND
FITNESS FOR A SPECIFIC PURPOSE, AND NON-INFRINGEMENT.

 

7. LIMITATION OF LIABILITY

 

7.1 LIMITATION OF LIABILITY; DAMAGES. EXCEPT WITH RESPECT TO A BREACH BY EITHER
PARTY (IF APPLICABLE) OF SECTIONS 2, 3, 5, 6.1(C), 6.1(H), OR 6.1(J), OR A
PARTY’S OBLIGATIONS UNDER SECTION 5 OR EITHER PARTY’S GROSS NEGLIGENCE OR
INTENTIONAL AND MALICIOUS MISCONDUCT, IN NO EVENT SHALL EITHER PARTY BE LIABLE
FOR ANY INDIRECT, INCIDENTAL, SPECIAL, PUNITIVE, OR CONSEQUENTIAL DAMAGES OF ANY
NATURE WHATSOEVER, WHETHER IN CONTRACT, WARRANTY OR TORT, INCLUDING WITHOUT
LIMITATION, DAMAGES FOR LOSS OF PROFITS, REVENUE, DATA, COVER, LOSS OF OR
INTERRUPTION OF BUSINESS OF VIGNETTE, VIRTUSA, OR ANY OTHER PARTY ARISING OUT OF
OR IN CONNECTION WITH THE AGREEMENT OR DELIVERY, USE OR PERFORMANCE OF THE
SERVICES, THE DELIVERABLES, ANY SOFTWARE OR ANY OTHER MATERIALS OR ITEMS EVEN IF
THAT PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. EXCEPT WITH
RESPECT TO A BREACH BY EITHER PARTY (IF APPLICABLE) OF SECTIONS 2, 3, 5, 6.1(C),
6.1(H), 6.1(J), 8.1E, OR A PARTY’S OBLIGATIONS UNDER SECTION 5 OR EITHER PARTY’S
GROSS NEGLIGENCE OR INTENTIONAL AND MALICIOUS MISCONDUCT, IN NO EVENT SHALL A
PARTY’S LIABILITY TO THE OTHER FOR ANY CLAIM ARISING OUT OF THIS AGREEMENT OR
ANY WORK ORDER HEREUNDER EXCEED AN AMOUNT EQUAL TO THE GREATER OF THE ACTUAL
FEES PAID TO VIRTUSA UNDER THIS AGREEMENT WITHIN THE 12 MONTH PERIOD PRECEDING
THE OCCURRENCE GIVING RISE TO SUCH CLAIM OR THE MINIMUM TERMINATION FEE (AS
DEFINED ON ATTACHMENT 2).

 

7.2 NOTHING IN SECTION 7.1 IS INTENDED TO LIMIT EITHER PARTY’S LIABILITY FOR
DEATH, INJURY OR DAMAGE TO A PERSON OR PROPERTY CAUSED BY ITS EMPLOYEES OR
AGENTS.

 

8. TERMINATION AND TERMINATION ASSISTANCE

 

8.1 Termination

A Termination for Cause . Either party may terminate this Agreement if the other
party (i) breaches any of its material duties or obligations under this
Agreement and fails to cure such breach within thirty (30) days of written
notice by the other party; or (ii) breaches any material duty or obligation
under this Agreement which is not capable of being cured; provided that written
notice of such breach is provided to the other party

 

13



--------------------------------------------------------------------------------

[*] = Confidential Treatment Requested

 

within 30 days of the non-breaching party having actual knowledge its
occurrence. The material breach of the following sections are deemed material
breaches under this Agreement (which may be subject to cure as described above):
a material breach by either party (if applicable) of sections 2, 3, 5, 6.1(C),
6.1(H), 6.1(J), 8, or 10.4 or a material breach of a party’s obligations under
section 5 or either party’s gross negligence or intentional misconduct
(collectively, “Deemed Material Breaches”). Breach of the SLA described in
Section 1.2.2 of Exhibit F of the Operations Framework which is identified as a
Deemed Material Breach is also a Deemed Material Breach as further described
therein. Notwithstanding the foregoing, if Vignette terminates this Agreement
for a material breach, other than a Deemed Material Breach, as set forth herein,
Vignette shall have no Transfer Right, unless it pays the applicable Termination
for Convenience Fee. In the event that Vignette terminates this Agreement for a
Deemed Material Breach as provided herein, however, Vignette will not owe
Virtusa any Termination for Convenience Fee and Vignette does obtain the
Transfer Right.

B Termination for Convenience. Vignette may terminate this Agreement for
convenience at any time after the Effective Date by giving Virtusa written
notice of the termination at least 180 days prior to the termination date
specified in the notice and paying the applicable non-refundable and
non-cancelable Termination for Convenience Fee, if any, described in E below and
as set forth in Attachment 2. Notwithstanding anything to the contrary,
(following is referred to as the “Payment in lieu of Notice Process”), Vignette
will not be required to adhere to the notice requirement hereunder for
Termination for Convenience if Vignette is willing to be obligated to pay
Virtusa the net amount of money which Virtusa would have earned had the notice
provision been followed (including without limitation, the applicable fees which
Virtusa would have billed Vignette for the GDC Billable Resources during the
applicable 180 days notice period, plus the applicable Termination for
Convenience Fee in effect at the time of notice.). In such event, Vignette will
pay Virtusa such 180 days of fees (specifically excluding the Termination for
Convenience Fee) on the payment schedule as Virtusa reasonably determines and
notifies Vignette in writing, with the last payment occurring no later than
prior to the conclusion of the 180 days notice period. The Termination for
Convenience Fee will be based on the payment schedule set forth in Attachment 2
hereto.

C Termination for Change in Control of Virtusa. In the event of a Change in
Control (meaning, the (i) consolidation or merger of a party with or into any
entity wherein such party is not the surviving entity, (ii) sale, transfer or
other disposition of all or substantially all of the assets of a party or
(iii) acquisition by any entity, or group of entities acting in concert, of
beneficial ownership of fifty percent (50%) or more of the outstanding voting
securities of a party) of Virtusa, Vignette, at its sole discretion, may
terminate this Agreement under this Section 8.1(C) by (1) giving Virtusa (or the
successor entity) written notice of the termination within 30 days of Vignette
having actual knowledge of such a Change in Control; provided that such
termination will only be effective after 180 days of receipt of such written
notice by Virtusa (or the successor entity) and (2) paying Virtusa (or the
successor entity) a one-time, non-cancelable and non-refundable fee (as a
liquidated damage, and not as a penalty) equal to the Minimum Termination Fee
(as defined on Attachment 2) (“Virtusa Change of Control Fee”) in accordance
with Attachment 2 hereto. Vignette, at its sole discretion, may follow the
Payment in lieu of Notice Process described in the paragraph above with respect
to the payment of the 180 days of fees (specifically excluding the Virtusa
Change of Control Fee). In such event, Vignette will not owe Virtusa any
Termination for Convenience Fee and Vignette does obtain the Transfer Right.

 

14



--------------------------------------------------------------------------------

[*] = Confidential Treatment Requested

 

D Termination for Change in Control of Vignette. In the event of a Change in
Control (meaning, the (i) consolidation or merger of a party with or into any
entity wherein such party is not the surviving entity, (ii) sale, transfer or
other disposition of all or substantially all of the assets of a party or
(iii) acquisition by any entity, or group of entities acting in concert, of
beneficial ownership of fifty percent (50%) or more of the outstanding voting
securities of a party) of Vignette, Vignette (or the successor entity), at its
sole discretion, may terminate this Agreement under this Section 8.1(D) by
(1) giving Virtusa written notice of the termination within 30 days of such
Change in Control; provided that such termination will only be effective after
180 days of receipt of such written notice by Virtusa (or the successor entity)
and (2) paying Virtusa (or the successor entity) a one-time non-refundable,
non-cancelable fee (as a liquidated damage, and not as a penalty) equal to the
Termination for Convenience Fee subject to a maximum amount of ([*]times the
Minimum Termination Fee (as defined on Attachment 2)) if the notice of
termination is provided to Virtusa prior to December 31, 2006 (“Vignette Change
of Control Fee”). Such fee will be paid pro-rata on a monthly basis over the 180
days. In such event, Vignette will not owe Virtusa any Termination for
Convenience Fee and Vignette does not obtain the Transfer Right. If Vignette (or
the successor entity) wishes to obtain the Transfer Right, the termination must
be done pursuant to Section 8.1(B).

E Termination For Convenience Fee. Attachment 2 sets forth the schedule of
termination fees (the “Termination For Convenience Fee”) that are payable by
Vignette to Virtusa during the Transfer Right Term as an agreed upon liquidation
damage (and not as a penalty) as described in such Attachment 2. Such
Termination For Convenience Fee, if applicable, is non-cancelable and
non-refundable but is the sole and exclusive remedy of Virtusa should the
Agreement be terminated under Section 8.1(B). For avoidance of doubt, Vignette’s
obligation to pay a Termination For Convenience Fee is dependent upon whether
the Effective Termination Date is prior to or after the Minimum Term and whether
Vignette wishes to obtain the Transfer Right, as further described in Attachment
2.

F Termination Fees. Except as otherwise specifically set forth in Section E,
neither party will be liable for any fees or expenses in connection with the
termination or expiration of this Agreement, except for any outstanding fees and
expenses which were incurred by Vignette under this Agreement prior to the
termination date.

G Actual Knowledge. Actual knowledge as used in Section 8.1(A), Section 8.1(C),
and Section 10.4, means, in the case of Vignette, a member of the Engineering
organization of at least the level of Vice President has actual and documented
knowledge and in the case of Virtusa, any officer of Virtusa with a title of at
least Senior Vice President.

 

15



--------------------------------------------------------------------------------

[*] = Confidential Treatment Requested

 

8.2 Termination Assistance

A Termination Assistance Services. Commencing (i) six (6) months prior to the
expiration of this Agreement; or (ii) upon any notice of termination and
continuing for up to six (6) months following the effective date of expiration
or termination, Virtusa will provide to Vignette, or to its designee, regardless
of the reason for the expiration or termination of this Agreement, all
reasonable necessary assistance to allow the Services to continue without
material interruption or material adverse effect and to facilitate the orderly
transfer of the Services to Vignette or its designee, subject to, and in
compliance with, the terms of the Operations Framework. For avoidance of doubt,
Virtusa agrees that it will not rotate, transfer, change, or move any Special
Employee during any notice period or period during the Transfer Right.
(“Termination Assistance Services”).

B Performance. Virtusa shall provide the Termination Assistance Services subject
to and in accordance with the terms and conditions of this Agreement. Virtusa
shall perform the Termination Assistance Services with at least the same degree
of accuracy, quality, completeness, timeliness, responsiveness and resource
efficiency as it provided and was required to provide the same or similar
Services during the Term including, without limitation, adhering to existing
Service Levels.

C Scope. The Termination Assistance Services shall include, as requested by
Vignette, the following Services, functions and responsibilities:

i General Support. At Vignette’s cost and expense, Virtusa shall (a) assist
Vignette in developing a written transition plan for the transition of the
Services to Vignette or Vignette’s designee, which plan may, at Vignette’s sole
discretion, include capacity planning, facilities planning, human resources
planning, telecommunications planning and other planning necessary to effect the
transition, (b) perform programming and consulting services as requested to
assist in implementing the Transition Plan, (c) train personnel designated by
Vignette in the use of any equipment, software, systems, materials or tools used
in connection with the provision of the Services, (d) catalog all software,
Deliverables, equipment, materials, third party contracts and tools used to
provide the Services, (e) provide machine readable listings and associated
documentation for source code for software owned by Vignette and source code to
which Vignette is entitled under this Agreement and assist in its
re-configuration, (f) analyze and report on the space required for the Vignette
data and the software needed to provide the Services; (g) assist in the
execution of a parallel operation, data migration and testing process,
(h) create and provide copies of the Vignette data in the format and on the
media reasonably requested by Vignette, (i) provide a complete and up-to-date,
electronic copy of any of the policies and procedures guides used such as the
PTR or Process Map in the format and on the media reasonably requested by
Vignette, and (j) provide other technical assistance as reasonably requested by
Vignette and agreed to by Virtusa in writing in connection with Vignette’s
transfer of Services to Vignette or its designee.

ii Software. Virtusa shall use reasonable commercial efforts to assist Vignette
in obtaining license and/or other rights to any third party software and other
materials used and provided by Virtusa in performing the Services at Vignette’s
sole cost and expense. Virtusa’s obligations herein shall be subject to its
rights and restrictions regarding transferability and assignablility as set
forth in the licensing agreements. Virtusa will not charge Vignette any markup
or administrative fees and will only pass through any expenses.

 

16



--------------------------------------------------------------------------------

[*] = Confidential Treatment Requested

 

iii Vignette Facilities, Equipment and Software. Virtusa shall vacate the
Vignette facilities and return to Vignette, if not previously returned, all
Vignette owned equipment, Vignette leased equipment, Vignette owned software and
Vignette licensed software, in a condition at least as good as the condition
thereof on the Effective Date, ordinary wear and tear excepted. Such Vignette
facilities, equipment and software shall be vacated and returned, in each case,
all at Vignette’s sole cost and expense at the expiration or termination date or
the completion of any Services requiring such Vignette facilities, equipment and
Software.

iv Virtusa Subcontracts and Third Party Contracts. Virtusa shall inform Vignette
of subcontracts used by Virtusa and its agents to perform the Services, subject
to any restrictions concerning confidentiality of any terms thereof. Subject to
the foregoing, Virtusa shall, at Vignette’s request, and at Vignette’s sole cost
and expense, use reasonable commercial efforts to assist and cooperate with
Vignette in its efforts to cause any such agents to permit Vignette or its
designees to assume prospectively any or all such contracts or to enter into new
contracts with Vignette or its designees on substantially the same terms and
conditions, such as price. Virtusa shall request assignment of the designated
subcontracts to Vignette or its designee as of the expiration or termination
date or the completion of any Termination Assistance Services requiring such
subcontracts, whichever is later. To the extent that any designated subcontracts
are not assignable, Virtusa, at Vignette’s sole cost and expense, will use
reasonable commercial efforts to assist Vignette in obtaining such assignments.
If applicable, Virtusa shall, except as otherwise qualified by Virtusa at the
time of such representations, (a) represent and warrant that it is not in
default under such subcontracts, (b) represent and warrant that all payments
thereunder through the date of assignment are current, and (c) notify Vignette
of any agent’s default with respect to such subcontracts of which it is aware at
the time. Notwithstanding anything to the contrary, (i) Virtusa will use
reasonable commercial efforts during the negotiation stage and thereafter to
enable it to share and assign any contracts to Vignette and (ii) Virtusa will
not charge Vignette any markup or administrative fees and will only pass through
any expenses in connection with this section.

v. Other Subcontracts and Third Party Contracts. Virtusa shall identify and
provide contact information for any Virtusa agent or third party contractor then
being utilized by Virtusa in the performance of the Services. Virtusa shall not
interfere with Vignette’s engagement of such Virtusa agent or third party
contractor.

D Rates and Charges. If Vignette requests that Virtusa provide or perform
Termination Assistance Services in accordance with this Agreement, Vignette
shall pay Virtusa the same rates as set forth in the Agreement. To the extent
that any Termination Assistance Services require new Services, such new Services
shall be payable at Virtusa’s then standard rates less [*] percent ([*]%). To
the extent the Termination Assistance Services requested by Vignette can be
provided by Virtusa using personnel and resources already assigned to Vignette,
there will be no additional charge to Vignette for such Termination

 

17



--------------------------------------------------------------------------------

[*] = Confidential Treatment Requested

 

Assistance Services. If the Termination Assistance Services requested by
Vignette cannot be provided by Virtusa using personnel and resources already
assigned to Vignette, Vignette, in its sole discretion, may forego or delay any
work activities or temporarily or permanently adjust the work to be performed by
Virtusa, the schedules associated therewith or the Service Levels to permit the
performance of such Termination Assistance Services using such personnel or
resources.

 

9. INSURANCE.

 

9.1 Without limiting any of the obligations or liabilities of Virtusa, Virtusa
will maintain, at Virtusa’s expense, and for as long as this Agreement is in
effect, insurance policies of the kind and limits listed below and will provide
Vignette, prior to execution of this Agreement, a Certificate of Insurance
evidencing such coverage for the term of this Agreement.

 

9.2 Insurance is to be placed with insurers: (a) with a Best’s Rating of no less
than A:VII; (b) licensed to do business in the state in which the Services are
performed; and (c) which have been approved by the relevant state Commissioner
of insurance (or equivalent office), Such policies will remain in force until
receipt of final payment by Virtusa.

 

Type of Coverage

  

Limits

Worker’s Compensation

   Statutory

Employer’s Liability

  

$500,000 Each Accident

$500,000 Disease - Each Employee

$500,000 Disease - Policy Limit

$1,000,000 Each Occurrence

$3,000,000 Aggregate

General Liability

   $2,000,000

Bodily Injury/Property Damage

   $1,000,000

Comprehensive Form including:

(1) Premises/Operations, Single Limit

(2) Products/Completed Operations

(3 Contractual Liability

(4) Independent Contractor

(5) Broad Form Property Damage

(6) Personal/Advertising Injury, and

(7) Owner’s Contractors Protective

  

Automobile Liability

   $500,000 per accident for bodily injury and property damage. Covering all
automobiles, trucks, tractor trailers, motorcycles, or other automotive
equipment, whether non-owned, owned or hired by Virtusa or employees of Virtusa,
including Vignette as an additional insured with respect to any non-owned, owned
or hired automotive equipment used by or with the permission of Virtusa.   
Commercial Blanket Bond (employee dishonesty)    $1,000,000 Errors and Omissions
   $1,000,000

 

18



--------------------------------------------------------------------------------

[*] = Confidential Treatment Requested

 

9.3 Each Certificate of insurance will contain a provision that coverage
afforded under the policies will not be canceled or materially changed without
at least thirty (30) days prior written notice to Vignette. Furthermore, Virtusa
will obtain an endorsement to its policies providing that Virtusa’s insurance
will be primary as respects to Vignette, its officers and employees. Any other
valid and collectible insurance or self-insurance maintained by or in the name
of Vignette will be in excess of Virtusa insurance and will not contribute to
it.

Virtusa will cause each insurance policy issued hereunder to provide: that
Vignette is named as an Additional Insured under the General Liability and Auto
Liability and Error and Omissions policies as their interests may appear, and
that the coverage will contain no special limitations of the scope of protection
afforded Vignette, its officers or employees; and that all amounts payable
thereunder will be paid to Vignette or Vignette’s assigns.

 

9.4 It is Virtusa’s responsibility to ensure that the insurance requirements
listed above are in effect for the full term of this Agreement. In addition, all
of Virtusa’s outside consultants or subcontractors (if permitted) will maintain
adequate insurance as detailed above if performing work for Vignette on
Virtusa’s behalf, or Virtusa’s insurance must cover the activities of such
consultants and subcontractors along with Virtusa. Virtusa is responsible to
verify and maintain Certificates of Insurance from such outside consultants or
subcontractors.

 

9.5 The original Certificate of Insurance should be mailed or e-mailed to
Vignette Corporation, attn. VP-Products (with a separate copy to General
Counsel).

 

10. GENERAL

 

10.1 Dispute Resolution. In the event of any controversy or dispute between the
parties, the parties agree to first attempt, in good faith, to resolve a dispute
or controversy, at the written request of either party, through discussions
between an authorized senior management representative of each party.

 

19



--------------------------------------------------------------------------------

[*] = Confidential Treatment Requested

 

10.2 Force Majeure. Excluding the payment of money (unless there is an
interruption to a financial system necessary to allow a party to access and use
its operating funds), breaches of ownership or license rights or
indemnification, neither party shall be liable for any damages or penalty to the
other party for delays or failure to perform any obligations under this
Agreement or any applicable WORK ORDER when such delay or failure arises from
any Force Majeure event which means war, civil insurrection, natural disaster
(such as flood, earthquake, hurricane or lightning strike) or other act of God.

 

10.3 Entire Agreement. Unless the parties otherwise agree in writing, this
Agreement, the Operations Framework and the WORK ORDER(s) attached hereto
constitute the entire agreement and understandings between the parties solely
with respect to the subject matter hereof, and supersede all previous agreements
and oral discussions and understandings between the parties with respect
thereto, including, without limitation, the Original Agreement and the Original
Operations Framework, and all WORK ORDERS as of the Effective Date except for
WORK ORDER #EMEA-PS-001 (to use Virtusa as an extension of Vignette’s EMEA
Professional Services team) which was effective approximately June 2005.
Notwithstanding the foregoing, the parties have previously executed contractor
and other agreements and nothing in this Agreement supercedes any of those
agreements, except with respect to Section 22 (Non-Competition and
Non-Solicitation) of Amendment No. 1 of the Consulting Agreement dated as of
May 9, 2001 as executed by the parties hereto which shall be terminated and of
terminated and of no further force or effect. In the event of any conflict
between the terms of this Agreement and the terms of the WORK ORDER, the order
of precedence described in the recitals will control.

 

10.4 Non-Solicitation and Competitors.

(a) Neither party will directly or indirectly (i.e., through its agents) solicit
for employment, employ, hire or engage, as a consultant/employee any Special
Employee. A Special Employee means (a) a Virtusa billable employee in the
Vignette GDC who has been a billable resource for at least twenty (20) business
days during the preceding 6 month period (“ Virtusa GDC Employee”), (b) a
Virtusa GDC Employee for [*] months after such employee no longer satisfies the
definition in (a) (“Rotated Virtusa GDC Employee”), or (c) a Vignette employee
identified by Vignette in the list below in Vignette’s sole discretion
(“Vignette GDC Employee”); provided that (i) the number of Vignette GDC
Employees does not exceed the number of Virtusa GDC Employees and Rotated
Virtusa GDC Employees in the aggregate (together, “Virtusa Special Employees”).
A list of all Special Employees (i.e., employees described in (a), (b) and (c))
will be agreed to in writing by the parties and made available at the beginning
of each calendar quarter; such list to supercede anything to the contrary in
this Section 10.4(a).

Notwithstanding anything to the contrary, either party may solicit and hire a
Special Employee who was terminated (excluding any voluntary resignation) by the
other party, or who has received termination notice that has not yet become
effective (such new employment not to begin until after the effective date of
such termination).

 

20



--------------------------------------------------------------------------------

[*] = Confidential Treatment Requested

 

In addition and notwithstanding anything to the contrary, if the Agreement is
terminated by Vignette pursuant to: (1) Section 8.1A (for Deemed Material
Breach); (2) Section 8.1B (Termination for Convenience); (3) Section 8.1C
(Virtusa Change of Control) ; or (4) Section 8.1(D) (Vignette Change of Control)
and either Vignette is obligated to pay the applicable termination fees in
accordance with Sections 8.1(B), (C) or (D), as the case may be, and, if
applicable, in accordance with Section 8.1E (in the case where the Agreement
Effective Termination Date is prior to the Minimum Term) or Vignette, in its
sole discretion, determines to be obligated to pay the Termination for
Convenience Fee in accordance with Section 8.1B and 8.1E (only in the case where
the Agreement Effective Termination Date is after the Minimum Term, subject to
the initial and continued compliance of Vignette during the Transfer Right Term
of payment terms set forth in the applicable provisions of Section 8.1 or in
Attachment 2 (if applicable); then Vignette, at its sole discretion, has the
right, but not the obligation, to solicit and hire, or have a third party
solicit and hire on Vignette’s behalf or for Vignette’s benefit, any Virtusa
Special Employee from the day notice of termination is provided by Vignette and
through the period ending [*] months following the Agreement Effective
Termination Date (“Transfer Right”). The term of the Transfer Right is referred
to as the “Transfer Right Term”. For avoidance of doubt: (A) Vignette obtains
the Transfer Right under (1) with no obligation to pay a Termination for
Convenience Fee; (B) Vignette obtains the Transfer Right under (2) with an
obligation to pay the Termination for Convenience Fee; (C) Vignette obtains the
Transfer Right under (3) with no obligation to pay a Termination for Convenience
Fee but with an obligation to pay the Virtusa Change of Control Fee; and
(D) Vignette has the obligation to pay Virtusa the Vignette Change of Control
Fee under (4) but does not obtain the Transfer Right unless Vignette elects to
pay the Termination For Convenience Fee under Section 8.1(B), in which case,
Vignette obtains the Transfer Right with the obligation to pay the Termination
for Convenience Fee.

Virtusa agrees that a Virtusa Special Employee will not be assigned and will not
directly or indirectly (e.g., research projects, shadow employee, etc.) work on
any project or engagement for any of Vignette’s Competitors. Vignette’s
Competitors are solely limited to the following: [*].

Notwithstanding Section 7, in the event of a breach of this Section 10.4(a), the
non-breaching party will pay the breaching party as liquidated damages an amount
equal to [*]. THIS PAYMENT IS NOT A PENALTY, AND IS A LIQUIDATED DAMAGE IN LIEU
OF A CLAIM FOR DAMAGE SPECIFICALLY FOR A BREACH OF THIS SECTION 10.4(A), AS THE
PARTIES AGREE THAT THE DAMAGES WOULD BE DIFFICULT TO CALCULATE AND UNCERTAIN,
AND THEY DESIRE TO QUANTIFY SUCH AMOUNTS. This is the non-breaching party’s sole
and exclusive remedy. Notwithstanding the foregoing, in the event that Vignette
breaches this Section 10.4(a) with respect to more than [*] Qualified Virtusa
Special Employees (as defined below), Virtusa may deem such a breach a
termination for convenience fee event, in which case, on written notice to
Vignette by Virtusa, Vignette shall be obligated to pay the applicable
Termination For Convenience Fee then in effect. In such event, Vignette obtains
the Transfer Right, subject to the initial and continued compliance of Vignette
during the Transfer Right Term of the payment terms for applicable termination
fees set forth in Attachment 2 (if applicable), without the need to pay any
additional termination fees hereunder, whenever occurring or arising and upon
such payment, the breach will be deemed to have been

 

21



--------------------------------------------------------------------------------

[*] = Confidential Treatment Requested

 

cured by Vignette and the Agreement may not be terminated by Virtusa due to such
event. If Vignette pays the Termination For Convenience Fee under this section,
Vignette is not obligated to terminate the Agreement; instead, Vignette may, at
its sole discretion, maintain the Agreement and/or terminate the Agreement for
its convenience at a later date but only on 180 days prior written notice to
Virtusa, and, in which case, no additional Termination for Convenience Fee will
be owed to Virtusa. The Termination for Convenience Fee is only payable one
time. In order for a Virtusa Special Employee to be a Qualified Virtusa Special
Employee, (1) such employee must be a Virtusa Special Employee that has not been
involuntarily terminated by Virtusa or has not received a involuntary
termination notice from Virtusa, (2) Virtusa must have given Vignette written
notice of a breach of this Section within 30 days of Virtusa having actual
knowledge of Vignette hiring such Virtusa Special Employee, and (3) Vignette
does not cure such breach within 30 days of receiving such written notice from
Virtusa.

(b) Subject to full compliance with the terms of (a) above, the parties agree
that during the term of this Agreement, and for up to a period of [*] months
after termination/expiration of this Agreement, neither party shall solicit
(directly or through its agents) for employment any employee of the other party.
Notwithstanding anything to the contrary, this Section (b) will not prohibit
either party from (i) soliciting or hiring any individual who was terminated by
the other party, or who has received termination notice that has not yet become
effective (such new employment not to begin until after the effective date of
such termination) or (ii) soliciting or hiring any individual who has responded
to a general, public advertisement for employment or who contacted the hiring
party without solicitation from such party; except that in the event that either
party violates this Section (b) only (but not upon any violation of Section (a))
by the soliciting and hiring up to [*] employees per year in violation of this
Section (b), such violation shall not be deemed a violation with respect to such
[*] employees. Notwithstanding Section 7, the maximum liability for each breach
by either party of this Section will be payment of damages up to an amount equal
to [*]

(c) In no event shall the other party make disparaging remarks about, or refer
negatively to the other party or its association with the other party, its
affiliates, officers, directors, trustees, employees.

 

10.5 Modification of Agreement. This Agreement, the Operations Framework and any
WORK ORDER(s) attached hereto may only be modified by a written agreement duly
signed by persons authorized to sign agreements on behalf of Vignette and of
Virtusa. Any variance from the terms and conditions of this Agreement or any
WORK ORDER(s) attached hereto as referenced in any invoice, Vignette purchase
order(s) or other written notification(s) from Vignette or Virtusa will have no
legal effect.

 

10.6 Enforceability; Waiver. If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby. The failure of either party to enforce rights granted
hereunder or to take action against the other party in the event of any beach
hereunder shall not be deemed a waiver by that party as to subsequent
enforcement of rights or subsequent actions in the event of future breaches.

 

22



--------------------------------------------------------------------------------

[*] = Confidential Treatment Requested

 

10.7 Marketing; Public Relations. Each party agrees to submit to the other all
advertising, sales promotions, press releases and other publicity matters
relating to this Agreement, or mentioning or implying the trade names, logos,
trademarks or service marks of Vignette or Virtusa, as applicable, or containing
language from which the connection of such trade names, logos, trademarks or
service marks may be inferred or implied, or mentioning or implying the names of
any personnel of Vignette or Virtusa, as applicable, and each party further
agrees not to publish or use such advertising, sales promotions, press releases
or publicity matters without obtaining the other party’s express written
consent. Neither party shall use the other party’s name, trademarks, logos or
other sources or business identifiers outside of such party’s organization
without the other party’s express written consent except as required by either
party to comply with law, including federal securities laws.

 

10.8 Notices. Any notices required under this Agreement may be hand delivered or
shall be deemed received three (3) business days after mailing as certified
mail, return receipt requested, to the following addresses: If to Virtusa: at
the address listed on the first page of this Agreement, Attn: President. If to
Vignette: at the address listed on the first page of this Agreement, Attn:
President, with a copy to General Counsel.

 

10.9 Applicable Law. This Agreement will be governed by the laws of the State of
Texas and the laws of the United States of America without regard to conflicts
of law provisions thereof and without regard to the United Nations Convention on
Contracts for the International Sale of Goods.

 

10.10 Assignment. Neither this Agreement nor any right or obligation hereunder
may be transferred or assigned by either party without the express prior written
notification to the other party except in connection with a merger, acquisition
or sale or transfer of all or substantially all of the business, assets or
equity of either party, provided that the successor/assignee agrees to be bound
by all the terms of this Agreement.

 

10.11 Independent Contractor. It is expressly understood that Virtusa and
Vignette are independent contractors, and that neither has the authority to bind
or obligate the other party to any third party or otherwise to act in any way as
the representative of the other, unless otherwise expressly agreed to in a
writing signed by both parties hereto. The parties do not intend to form a joint
venture or partnership hereby, and no joint venture or partnership is formed
hereby. Vignette acknowledges and agrees that Virtusa is in the business of
providing consulting and software development services and that nothing in this
Agreement shall preclude Virtusa from developing for itself, or for third
parties, deliverables/software which are similar to or competitive with those
provided hereunder to Vignette, or which otherwise exploit Virtusa Intellectual
Property, provided Virtusa is not in violation of this Agreement including,
without limitation, Sections 2 or 3 hereof. In addition, nothing in this
Agreement shall be construed as a requirements contract, and notwithstanding
anything to the contrary, this Agreement shall not be interpreted to prevent
Vignette from obtaining from contractors, or providing to itself, any or all of
the Services described in this Agreement or any other services.

 

23



--------------------------------------------------------------------------------

[*] = Confidential Treatment Requested

 

10.12 Reports and Meetings. In connection with this Agreement and at the rates
and fees as agreed to per this Agreement, Virtusa will provide Vignette with
reports pertaining to the performance of the Services and status of the
Deliverables on a per project and per product matter and Virtusa’s other
obligations under this Agreement sufficient to permit Vignette to monitor and
manage Virtusa’s performance and Virtusa will participate in status meetings as
reasonably requested by Vignette to keep Vignette informed regarding the
Services and Deliverables; such meetings may be outside of normal business
hours.

 

10.13 Audits. Upon no less than 10 business days advance notice and during
Virtusa’s business hours, at Vignette’s sole cost and expense, Vignette, or its
agents (all being subject to a reasonable confidentiality agreement acceptable
to Virtusa) may audit Virtusa with respect to any matter under this Agreement
including, without limitation, fees, intellectual property, inspections of
Services or Deliverables, and other operations processes. Such audits will be
conducted no more than once per year except that if an audit reveals a Material
Non-Compliance (defined below), the audits may be conducted more than once per
year until two consecutive audits reveal no Material Non-Compliance. Virtusa
will provide reasonable access to its facilities, people and anything reasonably
necessary (e.g., utilities, phone and fax services, etc.) for Vignette to
conduct such audit and Vignette will reimburse Virtusa for Virtusa’s actual out
of pocket expenses. Vignette agrees to conduct the audit so as to minimize
disruption of Virtusa and its operations. If an audit is required by law or
regulation or due to Virtusa’s failure to comply with this Agreement, Virtusa
will, at no additional charge, respond to questions and inquiries reasonably
necessary to perform the audit. If an audit reveals an overcharging of fees or
expenses of more than 5% of fees charged for the applicable time period or any
other material breach of this Agreement (each a “Material Non-Compliance”),
Virtusa will pay for the reasonable out of pocket cost of such audit and with
respect to any overcharged amount, refund such amount immediately with interest
at the rate of the lesser of one percent (1%) per month, or the maximum
allowable under applicable law, from the date Virtusa originally received the
money from Vignette. Virtusa will keep all records and supporting documentation
for at least seven years from date of creation, and will make copies of such
records available to Vignette at no additional charge.

 

10.14 Other Terms. Unless otherwise expressly stated, the words “herein,”
“hereof,” and “hereunder” and other words of similar import refer to this
Agreement as a whole and not to any particular section. The words “include” and
“including” shall not be construed as terms of limitation.

 

10.15 Covenant of Further Assurances. The parties covenant and agree that,
subsequent to the execution and delivery of this Agreement each of the parties
will execute and deliver any further legal instruments and perform any acts that
are or may become necessary to effectuate the purposes of this Agreement.

 

10.16 Survival. The provisions of Sections 1.3, 2, 3, 4, 5, 6, 7, 8 and 10 (and
Attachment 2) will survive the expiration or earlier termination of this
Agreement and/or a WORK ORDER. All other rights and obligations of the parties
shall cease upon termination or expiration of this Agreement.

 

24



--------------------------------------------------------------------------------

[*] = Confidential Treatment Requested

 

IN WITNESS WHEREOF, the parties have executed this Agreement by their duly
authorized representatives as of the day and year below.

 

VIGNETTE CORPORATION      VIRTUSA CORPORATION “Vignette” or “Customer”     
“Virtusa” /s/ Bryce Johnson      /s/ Thomas R. Holler Signature      Signature
Bryce Johnson      Thomas R. Holler Name      Name SR VP and General Counsel  
   CFO Title      Title November 11, 2005      November 11, 2005 Date      Date

 

25



--------------------------------------------------------------------------------

[*] = Confidential Treatment Requested

 

Exhibit A

WORK ORDER #             

Vignette:

Contract Type:             ¨  Retainer ;    ¨  Time and Material;    ¨  Fixed
Price (check all that apply)

Effective Date:

Term:

This WORK ORDER and any amendments hereto are subject to the terms and
conditions of the Master Services Agreement dated                      200  
between Virtusa and Vignette.

Services:

Deliverables:

Work Schedule:

Resources:

Resources and Monthly Fee Schedule:

 

Qty   

Description Project Team Resources

   Utilization    Daily
Rate    Monthly
Fee                MONTHLY FEE         

 

26



--------------------------------------------------------------------------------

[*] = Confidential Treatment Requested

 

Additional Resources:

Payments Terms:

Vignette Responsibilities:

Special Terms:

 

 

    VIRTUSA CORPORATION “Vignette” or “Customer”     “Virtusa”

 

   

 

Signature     Signature

 

   

 

Name     Name

 

   

 

Title     Title

 

   

 

Date     Date

 

27



--------------------------------------------------------------------------------

[*] = Confidential Treatment Requested

 

Attachment 1

Operations Framework

 

28



--------------------------------------------------------------------------------

[*] = Confidential Treatment Requested

 

Amended and Restated

Vignette/Virtusa

Global Development Center

Operations Framework

Attachment 1 to Amended and Restated MSA

Also referred to as: WORK ORDER NUMBER 1 as it relates to the Vignette GDC

 

29



--------------------------------------------------------------------------------

Table of Contents

 

1

   Purpose    32    1.1    Reference Documents    32

2

   Team Structure and HR Processes for the Vignette GDC    33    2.1    Team
Assembly    33       2.1.1    Account Management    34       2.1.2   
Stakeholder Matrix    34       The parties agree that email is deemed to be a
writing.    35       2.1.3    Program Management    35       2.1.4    Reporting
Structure    36       2.1.5    Escalation Path    36    2.2    Team Staffing –
See Appendix F    36    2.3    Staff Removal, Rehires – See Appendix F    36   
2.4    Salary/Compensation & Reports    36       2.4.1    Salary/Compensation   
36    2.5    Performance Assessments and Promotions    37    2.6    Spot
Bonuses, Team Lunches, Reimbursements, etc.    37    2.7    Onsite/Offsite Ratio
   38    2.8    Training    38    2.9    Vacation/Sick Leave    38    2.10   
Best Practices    38    2.11    Communication Plan, Meeting Plan and Guidelines
   39       2.11.1    Quarterly Review Meetings    39       2.11.2    Program
Status Review Meetings    39

3

   Pricing Information    40

4

   Development Center Configuration    40    4.1    Hardware Procurement    40
   4.2    Software Procurement    40    4.3    3rd Party ERP Software    40   
4.4    Required Consent    40    4.5    Hardware Maintenance    40    4.6   
Sample Certification Lab Architecture    40    4.7    Desktop Hardware and
Software    41       4.7.1    Developer Workstation – Hardware    41       4.7.2
   Developer Workstation – Software    42       4.7.3    Maintenance Consoles   
43       4.7.4    QA Workstations    43       4.7.5    Application Servers    43
      4.7.6    Database / LDAP Servers    43    4.8    Software    43    4.9   
Connectivity    44    4.10    Vignette-Specific Security Requirements    44   
   4.10.1    Segregated Development Facilities    44       4.10.2    Network
Connectivity    44       4.10.3    Facilities    45       4.10.4    Source Code
Management    45       4.10.5    Removable Media    45       4.10.6    NDA
Disclosure    45       4.10.7    Security Audit    45       4.10.8    Content
Filtering    45    4.11    Vignette-Specific Disaster Recovery Requirements   
46

 

30

© 2005 Virtusa Corporation and Vignette Corporation – Vignette/Virtusa GDC
Operations



--------------------------------------------------------------------------------

Appendix A: Pricing Information

   47    1.1    Contract Type    47    1.2    Rate Structure    47    1.3   
Fees    51       1.3.1    Onsite Per Diem Charge    51       1.3.2    Travel
Charges    51       1.3.3    Miscellaneous Operating Expenses for Non-GDC
Resources Only    51       1.3.4    Infrastructure Charge fon Non-GDC Resources
Only    51    1.4    Holidays    52    1.5    Vacations    52    1.6    Other
Assumptions    53

Appendix B: Standard Hardware and Software Policy

   54    Hardware Allocation Policy    54       Standard Hardware    55      
Software Allocation Policy    55

Appendix C: Security Policies

   57    Policy Framework    57    Introduction to Information Systems Security
Policy    58    Security Infrastructure    58    Physical Security    58   
Network and Internet Security    59    Intrusion Detection    60    Client
Confidentiality and Data Protection    61    Anti-Virus Administration
Procedures    61    Password Management    62    Employee Identify Information
   62    User Access Rights    63    Logging and Monitoring    64    Incident
Management Procedures    64    Data Classification and Media Handling    64   
Clear Desk Policy    65    External Audits    65

Appendix D: Business Continuity Plan (Disaster Recovery Plan)

   66

Appendix E: Sample Work Order

   67

Appendix F: Team Staffing, Staff Removals, Rehires

   68    1.1    Intentionally Deleted    68    1.2    Team Staffing    68    1.3
   Staff Removal, Rehires    68

Appendix G: Vignette Travel Policy

   69

Appendix H: Resource Role Descriptions

   74    Virtusa Role Career Progression    74    Program Manager    74   
Architect    74    Development or Technical Lead    74    QA Lead    74    QA
Engineer    74    Development Engineer    74

 

31

© 2005 Virtusa Corporation and Vignette Corporation – Vignette/Virtusa GDC
Operations



--------------------------------------------------------------------------------

I. PURPOSE

The purpose of this Amended and Restated Vignette/Virtusa Global Development
Center Operations Framework document (“Operations Framework” or “Attachment”) is
to define the operating framework for the Vignette Global Development Center
(GDC). This document will reflect changes in the operating model since the
original operations framework document was executed in March 2004 and will serve
as the governing document for the operating model that Vignette and Virtusa will
adhere to as of the Effective Date of the Amended and Restated MSA. This
document is an attachment to the Amended and Restated Master Services Agreement
dated as of November 1, 2005 (“MSA”) between the parties. Capitalized terms used
herein but not defined herein shall have the meaning set forth in the MSA.

A. Reference Documents

The Global Development Center (GDC) relationship will be governed by a set of
two major documents as defined below.

 

Document Name  

Description

MSA (which includes this Operations Framework)  

Used to define the legal and general operating framework that will be used to
conduct the daily operations of the engineering, development and quality
assurance activities. Defines program governance, structure and success factor
criteria.

Work Order   Used to define how the capacity described in the Operations
Framework will be used and may include the project details, skill sets needed,
tasks and deliverables.

 

32

© 2005 Virtusa Corporation and Vignette Corporation – Vignette/Virtusa GDC
Operations



--------------------------------------------------------------------------------

II. TEAM STRUCTURE AND HR PROCESSES FOR THE VIGNETTE GDC

A. Team Assembly

Vignette and Virtusa will continue to operate the global development center (the
“Vignette GDC”) in Virtusa’s Advanced Technology Center (ATC) in Hyderabad,
India.

The parties are focusing their efforts on building the Vignette GDC and
increasing productivity of the GDC. This Operations Framework will also serve as
Work Order Number 1 as it described how the Vignette GDC will operate. The total
number of authorized GDC resources are referred to the “GDC Resources” and such
number will consist of the actual billable resources (“GDC Billable Resources”)
plus positions to be filled by resources to become billable such as due to
growth, removals or rotations from the Vignette GDC or resignations from Virtusa
resulting in a vacancy in the Vignette GDC (“GDC Open Positions”). The parties
agree no additional Work Order is required to add additional resources to the
Vignette GDC; provided that such resources are added to the Vignette GDC in
accordance with the terms of this Operations Framework and the MSA. There is no
limit on the number of resources Vignette may request Virtusa to add to the GDC
under the process described in Appendix F. For additional projects or services
or with respect to additional Virtusa resources that Vignette may request to
perform services for the Vignette GDC, but not be considered part of the
Vignette GDC for purposes of the Operations Framework and the MSA, the parties
will execute additional Work Orders at rates and other terms including project
scope to be agreed upon by the parties.

Team Organizational Structure

Vignette and Virtusa will follow the processes as set forth in this Operations
Framework, including Section 2 herein, and the MSA to establish the team
structure and staffing selection for the Vignette Global Development Center
(also referred to as the “Vignette GDC” or “GDC”).

The leadership team from each of Virtusa and Vignette will provide the following
resources with the roles and responsibilities as set forth below:

Executive Sponsor—provides executive sponsorship to the entire client
relationship. Typically interacts with key executive stakeholders at the
account.

Client Services Manager—provides executive account management. Actively
participates in weekly account and project status reviews.

Delivery Unit Head—takes complete responsibility of the delivery of the program.
Manages key client relationships, reviews project schedules and deliverables,
participates in management reviews and teleconferences and ensures resolution of
escalated issues.

 

33

© 2005 Virtusa Corporation and Vignette Corporation – Vignette/Virtusa GDC
Operations



--------------------------------------------------------------------------------

Program Manager—takes responsibility of the various projects running within the
GDC program. Manages key client relationships, reviews project schedules and
deliverables; coordinates change requests, technology changes, deviations, etc.
Ensures overall quality of the project and on-time delivery.

Project Manager—for each project or functional group, this person will be in
charge of day-to-day activities of that project. The project manager may reside
onsite at the client site or remotely in the ATC facility, depending on the
nature of the project work.

Project Team—project team members comprised of technical leads, engineers,
quality assurance engineers, etc. These team members can be located either
onsite, offshore or both, depending on the nature of the project work.

Software Engineering Process Group (SEPG)—responsible for working with the
project teams to tailor Virtusa’s standard process for each client project
engagement. Conducts frequent project process audits to insure that the project
team is operating in compliance to the tailored process.

Global Competency Excellence Groups (GCEG)—responsible for insuring that the
project teams have the required competency within their respective disciplines
such as project management, architecture and engineering, quality assurance and
business analysis. Conducts frequent mentoring, training and focus peer groups
for cultivating a community that can share and leverage best practices derived
from their project delivery experiences.

Note: None of the positions set forth above nor any Non-Hyderabad, India based
employees (“General Account Management Resources”) are or may be included as GDC
Resources except for one Hyderabad based Program Manager. The General Account
Management Resources are provided at no additional charge to help ensure the
success of the GDC.

2.1.1 Account Management

Virtusa and Vignette will follow the processes and procedures for account
management as set forth in this Operations Framework and the MSA, including
Virtusa’s obligation to provide or facilitate the following:

 

  •   Monthly program review with key stakeholders

 

  •   Salary data

 

  •   Quarterly forecasts

 

  •   Monthly adjustments to forecast as needed

2.1.2 Stakeholder Matrix

The following list of personnel represents the key stakeholders within the
Vignette/Virtusa relationship and their expected relationship role in this
engagement.

 

34

© 2005 Virtusa Corporation and Vignette Corporation – Vignette/Virtusa GDC
Operations



--------------------------------------------------------------------------------

Company  

Relationship Role

Virtusa*   Executive Sponsor. Owns executive level relationships. Virtusa*  
Sales Executive. Owns business aspects of relationship. Virtusa*   Legal
Counsel. Owns all legal aspects of the relationship. Virtusa*   Delivery Unit
Head. Owns all aspects of the delivery relationship. Virtusa*   Client Services
Manager. Owns the customer relationship and related issues. This is an onsite
but a non-billable role. Virtusa*   Delivery Manager. Virtusa   Program Manager.
Owns the successful execution of the GDC program. This is a GDC Resource as
described in Section 2.1.3, is primary owner of all administrative aspects of
the GDC, and will report to the Vignette Engineering Director, or his delegate.
Vignette   VP of Engineering. Owns the overall outsourced engineering
relationship. Vignette   Legal Counsel. Owns all legal aspects of the
relationship. Vignette   Engineering Director. Primary owner of the outsourced
operational aspects of the relationship which include delivery of software
projects (except as described in 2.1.3). Primary owner of budgeting and
forecasting for GDC operations. Vignette   [List other Vignette stakeholders as
required]

--------------------------------------------------------------------------------

* Represent General Account Management Resources and thus, are included at no
additional charge.

NOTE: Any notices required under this Agreement must be in writing (unless
expressly provided to the contrary) and provided to the following positions to
be effective:

Vignette: Engineering Director and VP of Engineering

Virtusa: Delivery Unit Head

The parties agree that email is deemed to be a writing.

2.1.3 Program Management

As part of the Vignette GDC Resources, Virtusa will assign a billable Program
Manager to oversee the successful operations and project execution. The Virtusa
Program Manager will be an ATC based senior resource that will be responsible
for leading the program. The Virtusa Program manager will report to Vignette
Engineering Director for all GDC operational aspects related to the building of
software products and will report to the Virtusa Delivery Manager for all
related administrative issues. The Program Manager is allocated full-time to the
Vignette program. [*] will be assigned as the Vignette Program Manager. Virtusa
will provide, at no charge, reasonable office accommodations for a reasonable
number of Vignette employees (not to exceed 5% of the Vignette GDC Billable
Resources) in the facility where the GDC operates.

 

35

© 2005 Virtusa Corporation and Vignette Corporation – Vignette/Virtusa GDC
Operations



--------------------------------------------------------------------------------

2.1.4 Reporting Structure

All the Virtusa team members report to the project manager for the work related
to the project. Typically a project manager is assigned for each major product
or project initiative within the GDC. Each project manager reports to the
Program Manager who in turn reports to the Virtusa ATC Client Delivery Head who
in turn reports to the Executive Vice President of Technical Operations. This is
the suggested escalation path for issues relating to the project.

All of the Vignette engineering Directors/Managers report into the VP,
Engineering. This is the suggested escalation path for issues relating to the
project.

2.1.5 Escalation Path

A formal escalation procedure is defined at the beginning of the project as part
of the detailed project governance plan. Issue escalation becomes operational
when an issue remains unresolved for a pre-defined time period. For most issues,
the first point of escalation for Vignette is the Virtusa onsite/offsite program
manager. In case the issue settlement is beyond the scope of the program manager
it is escalated to the Delivery Manager. If necessary, Vignette may further
escalate issues/concerns to Virtusa’s executive management team based in
Westborough, MA.

Virtusa will escalate any unresolved issues or disputes to the Sr. Director of
Engineering and/or the VP of Engineering. If necessary, Virtusa may further
escalate issues/concerns to Vignette’s executive management team based in
Austin, TX.

B. Team Staffing – See Appendix F

C. Staff Removal, Rehires – See Appendix F

D. Salary/Compensation & Reports

2.4.1 Salary/Compensation

Virtusa will follow the compensation modification (Virtusa salary increases and
bonuses based on Virtusa base pay, excluding any Vignette special allowances or
bonuses) policies related to the annual focal performance appraisal review cycle
and the quarterly (or other time period) talent review (promotion) cycles in
effect at Virtusa and generally applicable to all other Virtusa employees.
Vignette will have the ability to request Virtusa to modify any Vignette special
allowance or additional compensation of any kind for an individual only at the
beginning of each quarter; provided that, to take effect in a quarter, Vignette
shall have provided prior written notice to Virtusa of not less than 30 days
prior to the first day of such quarter regarding proposed increments; and
provided further that no changes to compensation or any allowances shall be
allowed or made after commencement of any quarter.

2.4.2 Compensation Reports

Virtusa will provide a quarterly report of confidential compensation details for
GDC Resources to a limited number of authorized Vignette designees within and
outside the GDC. Virtusa will ensure that it has all rights and permissions
necessary to provide such details to Vignette.

 

36

© 2005 Virtusa Corporation and Vignette Corporation – Vignette/Virtusa GDC
Operations



--------------------------------------------------------------------------------

2.5 Performance Assessments and Promotions

Virtusa will follow the same performance assessment and review processes and
practices for the Vignette GDC team as it does with other Virtusa employees.
Vignette management will be responsible for participating in and completing the
assessments and appraisals according to published schedules and will keep
Virtusa management informed regarding the status of key performers as well as
the status of low performers.

Over time, Vignette may assess the performance management processes and formats
and may request to enhance or modify the applicable processes and related
artifacts. Any changes to the policy that are required by Vignette will be
submitted to Virtusa for review, mutually agreed upon by both Virtusa and
Vignette, and if agreed upon, subsequently incorporated to the policy
accordingly.

2.5.2 Promotions

GDC promotions will occur at the same intervals as Virtusa’s standard talent
review cycles and process applicable to all other Virtusa employees, but not
less than annually. Vignette may request the promotions of (Virtusa rankings)
Tier 3 and Tier 4 GDC resources in its discretion and upon Virtusa’s consent,
such consent not to be unreasonably withheld, such promotions will occur. For
promotions of (Virtusa rankings) Tier 1 & Tier 2 GDC resources, however, Virtusa
and Vignette shall create a joint panel consisting of Virtusa and Vignette GDC
leadership. Vignette and Virtusa will collaborate to identify and define the
roles and responsibilities and related promotion criteria for Tier 1 and Tier 2.
Once defined, this will serve as the benchmark and framework for promotion
decisions to be implemented by Virtusa.

2.6 Spot Bonuses, Team Lunches, Reimbursements, etc.

Virtusa will bill any pre-approved (in writing by Virtusa) spot bonuses, team
lunches and outings to Vignette as a pass-through expense with no markup.
Vignette and Virtusa will review the current bonus levels and mutually agree in
writing on a pre-defined budget for these activities. Virtusa will provide to
Vignette a monthly report on the incremental expenses in these programs as they
are incurred.

Vignette shall maintain reasonable practices regarding spot bonuses, perks and
other bonus or benefit programs as Vignette may elect to have Virtusa implement
under the guidelines established and agrees to provide timely written
notification to Virtusa, of any program that may be outside of the agreed upon
levels. Virtusa retains the right to object to and approve of any program whose
parameters fall outside of the agreed upon guidelines or which Virtusa
reasonably believes will negatively impact morale. Virtusa will collaborate with
Vignette to identify potential alternative programs, or parties can escalate
accordingly to resolve. If no guidelines are mutually agreed, Virtusa must
consent to any benefit program Vignette wishes Virtusa to implement that in any
12 month period, in the aggregate, with any other benefit programs during such
12 month period, does not cause a reoccurring benefit of more than [*]% of
current cash compensation (i.e., CPC amount) for such 12 month period.

Vignette must provide Virtusa at last 30 days prior written notice prior to the
beginning of any quarter of the desire to pay any bonuses or incur any
substantive expenses in a quarter to ensure proper accounting for the same.

 

37

© 2005 Virtusa Corporation and Vignette Corporation – Vignette/Virtusa GDC
Operations



--------------------------------------------------------------------------------

2.7 Onsite/Offsite Ratio

Vignette and Virtusa agree that during the steady-state GDC operations the
overall onsite/offsite mix will be less than or equal to [*]%, unless otherwise
mutually agreed by Vignette and Virtusa. During any period of ramp-up or during
critical project deliverables it may be necessary to increase the onsite/offsite
ratio.

2.8 Training

Virtusa will provide and own the training and on-boarding of resources with
regard to Virtusa’s standard processes and procedures, and any fundamental
skills represented in the resources’ profile as a core competency (e.g.,
Java/J2EE, C++, etc.). The competency will be based on the individual’s current
experience level.

Vignette will provide training on all Vignette product suites, code bases, tools
and development and quality assurance processes reasonably needed for the
successful execution of project activities. Vignette will provide this training
at a mutual agreeable location, which may include Virtusa’s ATC facilities. As
way of example, Vignette will be responsible for its out of pocket expenses and
the time spent by the Virtusa personnel will be billable based on the fee
structure described in this Operations Framework. Vignette will accept and
absorb the cost of training of bringing new transition personnel up to speed
from the date of employment with Virtusa.

Virtusa will provide timely visibility and transparency to Vignette to the India
training calendar, in accordance with the schedule and timing of communication
to all Virtusans. Vignette leadership has the ability to nominate GDC team
members for training and the selection of participants for training will occur
as per the standard process generally applicable to all other Virtusa employees.

Vignette and Virtusa will mutually agree on any specialized or advanced
technology training that may benefit any resource on the team including any
associated costs with such training. Virtusa will bill Vignette directly for the
out of pocket costs associated with any special training extended to GDC
resources. The program details and related costs will be assessed and agreed
upon in writing, on a case by case basis, at the time of request.

2.9 Vacation/Sick Leave

See Appendix A of this Operations Framework.

2.10 Best Practices

Virtusa currently leverages a unique “ISG” (Individual Support and Growth)
leadership structure throughout the organization. It is intended to provide a
“home” for each Virtusan and serves as a critical extension of the HR and
management function. Its primary purpose is to provide personalized support to
individuals based on their own unique personal needs and professional
aspirations. The ISG best practices will continue to be leveraged for People
Management. The Project Managers will act as the ISG Managers for each of their
GDC team members. Director of GDC Operations from Vignette and the Delivery &
Program Managers from Virtusa can jointly act as the ISG Managers for the Tier 1
GDC resources.

 

38

© 2005 Virtusa Corporation and Vignette Corporation – Vignette/Virtusa GDC
Operations



--------------------------------------------------------------------------------

2.11 Communication Plan, Meeting Plan and Guidelines

2.11.1 Quarterly Review Meetings

Virtusa and Vignette will hold quarterly executive meetings to evaluate the
overall status of the relationships. Vignette and Virtusa key executive
stakeholders will attend this meeting. The intent of this meeting will be to
plan and gain visibility to quarterly needs.

2.11.2 Program Status Review Meetings

Virtusa and Vignette will hold fortnightly program status meeting with all key
stakeholders of each organization to track the overall progress of the
relationship. The Virtusa business and delivery owners will attend these
meetings. Vignette key program stakeholders will also attend this meeting. These
meetings can be held in person, over videoconference or over teleconference. A
standing agenda will be published and meeting minutes will follow each meeting.

 

39

© 2005 Virtusa Corporation and Vignette Corporation – Vignette/Virtusa GDC
Operations



--------------------------------------------------------------------------------

III. PRICING INFORMATION

Appendix A sets forth pricing information for this Operations Framework.

IV. DEVELOPMENT CENTER CONFIGURATION

The following section outlines the policies governing the acquisition, ramp-up,
setup and monitoring of the Vignette GDC. Vignette and Virtusa will define the
exact configuration and architecture collaboratively during the initial ramp-up
phases of the GDC. All of the standards described in the appendices to this
Operations Framework apply; however, to the extent of any inconsistency between
this Section 6 and any Appendix, this Section 4 will govern.

A. Hardware Procurement

Vignette will utilize the services of Virtusa to procure hardware which is
economically practical, based on pricing through Virtusa’s existing channels;
however, hardware which is economically prudent for procurement by Vignette may
be delivered to Virtusa’s Westborough facility for delivery to the India
Advanced Technology Center or may be purchased by Vignette in India for delivery
to the ATC. The costs for shipping hardware to India through Virtusa will be
handled as a pass-through expense with no mark-up. Virtusa will provide copies
of the applicable invoices.

4.2 Software Procurement

Software will be provided by Virtusa in accordance with its Standard Hardware
and Software Policy attached hereto as Appendix A (the “Policy”). Perforce
client which is not on the Policy will be provided by Vignette for use on a [*]
to be located in [*]. Additional software outside of the terms of the Policy
will be provided by Vignette except to the extent provided in this Section
(e.g., Section 6.7 and 6.8). At the termination of this MSA, all Virtusa
licensed software will be removed by Virtusa from hardware owned by Vignette.

4.3 3rd Party ERP Software

Vignette will maintain responsibility for establishing relationships with the
ERP vendors, and providing the software and licenses to allow Virtusa to utilize
the software within the GDC for Vignette’s development purposes. At Vignette’s
sole cost and expense, Virtusa agrees to help Vignette in the event Virtusa can
secure licenses directly in a more efficient manner.

4.4 Required Consent

For software and/or hardware that Vignette provides for the GDC, Vignette will
maintain responsibility for obtaining all consents to allow Virtusa to utilize
the software or hardware. For hardware and software provided by Virtusa, Virtusa
must obtain consents for Vignette to utilize the software and/or hardware as
applicable.

4.5 Hardware Maintenance

Except for damage or loss (other than due to reasonable wear and tear) for which
Virtusa will be responsible, Vignette will be responsible for the maintenance
costs on any hardware or software provided to Virtusa during the course of the
GDC relationship. Virtusa will be responsible for the maintenance costs on any
hardware or software provided as part of its Policy.

4.6 Sample Certification Lab Architecture

The following diagram represents a sample proposed GDC development lab
architecture. It does not represent what will be set-up as part of this GDC
engagement.

 

40

© 2005 Virtusa Corporation and Vignette Corporation – Vignette/Virtusa GDC
Operations



--------------------------------------------------------------------------------

LOGO [g78139image001.jpg]

Figure 4: Example Vignette Lab Configuration

4.7 Desktop Hardware and Software

The Windows-based developer workstations will contain the developer tools and
source code workspaces for the developers to carry out daily development
activities. These will also serve as the unit and smoke testing machines for the
developers. The hardware and software configuration of these machines have been
detailed in this document. Notwithstanding the foregoing, Virtusa will only be
obligated to provide software and hardware in accordance with its Policy and as
otherwise described in this Section 4. Items requested as set forth below will
be provided at additional charge, if able to be obtained by Virtusa on
commercially reasonable terms.

4.7.1 Developer Workstation – Hardware

 

RAM    2048MB is the expectation for each workstation, some may have less
depending on needs Processor    Pentium IV 2.0 GHz, dual processor
Processor BUS Speed    133 MHz Video RAM    8 MB Cache Memory    512 HDD    40
GB CD-ROM    YES Network Adapter    10/100 Hard disk space    At least 40 GB

 

41

© 2005 Virtusa Corporation and Vignette Corporation – Vignette/Virtusa GDC
Operations



--------------------------------------------------------------------------------

Virtusa agrees that on behalf of Vignette, Virtusa shall purchase upgraded
workstations (“Upgraded Machines”) based on the standards as set forth in the
table above at Vignette’s cost and expense. Vignette shall notify Virtusa of the
number of Upgraded Machines that Virtusa should purchase. Virtusa will invoice
Vignette for such Upgraded Machines equal to Virtusa’s actual cost to purchase
the Upgraded Machines. Upon termination of this MSA, Vignette shall have the
right to take full possession and custody of such Upgraded Machines in
accordance with the terms of the MSA.

Notwithstanding anything to the contrary in the Policy (as set forth in Appendix
    ), at Virtusa’s sole cost and expense, Virtusa will allocate and make
available to Vignette the number of standard Systems (each as defined or set
forth in the Policy) equal to [*]% of the number of Virtusa billable resources
assigned to the Vignette GDC. At Virtusa’s sole cost and expense, Virtusa will
provide and install for each System (or, at Vignette’s discretion, an alternate
system) the software described in the Policy, and in Sections 4.7 and 4.8. To
the extent that Vignette requires in excess of its allocation of Systems, or
software in excess of that which Virtusa provides at Virtusa’s sole cost and
expense, Vignette will be responsible for all incremental fees and costs
thereto.

4.7.2 Developer Workstation –Software (to be provided at Virtusa’s sole cost and
expense)

 

Operating system   Windows 2000 Professional/Server Developer toolset   A good
Java editor with JSP, XML and J2EE support. VPN Software   Cisco VPN Client will
be provided by Vignette for developers to log on to their network to use
perforce etc. Database servers   Oracle 9.2.0.1 for Win2K , Oracle 8i, Sql 2000
Server, DB2 Application servers   WebLogic6.1SP4 or later LDAP Server   iPlanet
5.0 SP2 Internet Browser   Internet Explorer 5.5 or later Netscape 7 or later
Miscellaneous tools  

MKS Tools 8.0 is required;

RSHD (Winsock RSHD/NT Remote Shell Daemon for Windows NT 2.18) is required

Perforce related installations   Need to install the Perforce client provided by
Vignette, and configure to connect through VPN Viper specific dependencies  
Connects through VPN, a web based Vignette intranet application Languages
supported   Multiple languages will need to be supported through l10n, i18n X
server software   Yes, to debug issues on a Solaris Test box (Exceed etc.) IP
address requirements   Static IP required for each workstation using Vignette
VPN. Java development tools  

Sun JDK 1.3 or later

Weblogic App Server 6.1 or later (J2EE)

Websphere 4 or later (J2EE)

Apache Ant build tool

MS development tools required   Win2K Resource Kit is required Vignette specific
installations   You will need a good code comparison tool (Compare It, Beyond
Compare) to ensure that you check in only intended changes, and not other
modifications to source.

 

42

© 2005 Virtusa Corporation and Vignette Corporation – Vignette/Virtusa GDC
Operations



--------------------------------------------------------------------------------

4.7.3 Maintenance Consoles

The maintenance area will contain several maintenance consoles, which can be
switched to perform system maintenance of servers. Terminal servers will allow
administrators to connect remotely to perform system maintenance. Telnet
sessions can also be enabled for remote access as needed.

4.7.4 QA Workstations

Several Windows-based client workstations will be setup for testing the end-user
operations, subject to the terms of the Policy. These workstations will also be
used to run testing automation and performance tools. The setup would be similar
to the Developer workstations as outlined above.

4.7.5 Application Servers

The application server section will be used to run various operating systems and
application server combinations. Examples platforms would be Win2K, Solaris,
AIX, HPUX, Linux and example application servers would be Weblogic, Websphere.
The exact application environment will be setup in accordance to Vignette’s
standard procedures.

4.7.6 Database / LDAP Servers

The database section will contain the different databases and LDAP servers
running on different platforms to facilitate homogeneous and heterogeneous
configurations.

4.8 Software

The following table outlines the various operating systems, application and
database software that will be used to create the various operating stacks. All
this software will be provided at Virtusa’s sole cost and expense in accordance
with this Operations Framework and the MSA. Virtusa will continue to obtain
upgrades and new releases to the software listed below (provided they can
continue to be obtained on reasonable commercial terms) as part of their
partnerships or other agreements with such vendors. However, Vignette may at its
sole discretion determine which of such upgrades/new releases that it wants to
use and the timing of when Vignette uses such upgrades/new releases.

 

Operating Systems

  

Application Servers

  

Web Servers

  

Database Servers

  

LDAP Servers

  

Miscellaneous / Tools

WinNT SP6

Win2K SP2

Windows XP

Windows 2003

  

Weblogic

WebSphere

iPlanet AS

Tomcat

  

IIS

iPlanet WS

  

SQL 2000

Oracle 8.1.6

Oracle 8.1.7

  

Windows Active Directory

Oracle Directory Server

iPlanet Directory Server

  

MKS Tools

RSHD

Win2K ResKit

WinNT ResKit

Solaris   

Weblogic

WebSphere

iPlanet AS

Tomcat

  

Apache

IBM HTTPD

iPlanet WS

  

Oracle 8.1.6

Oracle 8.1.7

Oracle 9i

Sybase 12.5

IBM DB2

  

Oracle Directory Server

iPlanet Directory Server

   N/A AIX    WebSphere    IBM HTTPD    IBM DB2    IBM Directory Server    N/A
HPUX    N/A    N/A    N/A    N/A    N/A

 

43

© 2005 Virtusa Corporation and Vignette Corporation – Vignette/Virtusa GDC
Operations



--------------------------------------------------------------------------------

In connection with work stations to be used by the Virtusa resources performing
on-site at Vignette, Vignette agrees that, at its sole cost and expense,
Vignette shall be solely responsible for providing such work stations and
purchasing licenses for the software related to such workstations.

4.9 Connectivity

Operating a global development center will require the adequate bandwidth and
connectivity between Virtusa’s offshore facility and Vignette’s facilities.
Virtusa provides standard connectivity as part of its Hardware/Software Policy.
Vignette has a stated need and desire to have increased dedicated bandwidth and
connectivity based on the needs of the GDC. Vignette will be solely responsible
for additional costs for any requested increased, dedicated bandwidth, above the
Policy. Virtusa is providing the connectivity at Vignette’s cost and expense, as
set forth in the illustration below.

4.9.1 Vignette GDC Connectivity

[*]

A summary of the connectivity is set forth below.

[*]

4.10 Vignette-Specific Security Requirements

Notwithstanding anything to the contrary in this Section 4, Virtusa will comply
with the following Vignette requirements, with the exception that Virtusa is not
responsible for liability arising out of any violation of the terms of this
Section 4.10 to the extent that any such requirement is under the sole and
exclusive control of Vignette:

4.10.1 Segregated Development Facilities

Vignette requires full isolation of its associated lab and development
environments located in the Advanced Technology Center. This is required at the
[*] levels. All information disclosed in section 8 of this document is required,
with the addition of the following criteria.

4.10.2 Network Connectivity

Vignette requires a separate physical network to accommodate the lab
infrastructure and the development computing resources. In this scenario, these
systems are connected to a separate physical network and access to the systems
in the DMZ is controlled via [*]. Except as agreed in writing by the parties, no
remote network access will be provided for any personnel of the Advanced
Technology Center outside of the physical network located within the Advanced
Technology Center in the Vignette project area. Network connectivity to
computing resources within the Vignette GDC must be limited to personnel working
within the GDC, with the exception of [*] and except as otherwise agreed to in
writing by the parties. Vignette project associated personnel will require
access to the following Virtusa owned corporate resources.

 

  •   [*]

The above resources will be located [*] and access to said resources will be
controlled by [*].

 

44

© 2005 Virtusa Corporation and Vignette Corporation – Vignette/Virtusa GDC
Operations



--------------------------------------------------------------------------------

4.10.3 Facilities

Vignette requires that the Vignette GDC be physically separated from
non-Vignette-GDC space within the Virtusa ATC. Access to the Vignette GDC must
be limited [*], allowing only Vignette project associated personnel into the
development and lab facilities housing Vignette operations at the Advanced
Technology Center. As required to perform maintenance, Virtusa IT personnel may
be required to access the Vignette facilities.

4.10.4 Source Code Management

All source code and project information will reside [*] and will have
administrative access solely retained by Vignette and its direct employees.
Vignette will manage access control to the data [*].

4.10.5 Removable Media

No writeable removable media devices will be permitted within the Vignette
Project Center located within the Advanced Technology Center. This will include
but not be limited to CD-R, CD-RW, “floppy disks”, removable flash memory or
USB/IEEE 3914 storage devices. Virtusa shall disable all of the [*] located
within [*] for the term of this MSA.

4.10.6 NDA Disclosure

Virtusa will provide Vignette with a copy of the signed NDA from each employee
associated with the Vignette development effort at the Advanced Technology
Center.

4.10.7 Security Audit

Virtusa will provide the results from its annual security audits performed by an
independent third-party as well as any responses thereto including, without
limitation, any documents indicating how issues are to be addressed. At
Vignette’s sole cost and expense, Vignette also reserves the rights to perform a
security audit of the facilities (physical, network, etc.) at Vignette’s
discretion on reasonable prior written notice and during business hours only.
Vignette agrees that its access shall be limited solely to Vignette’s network
and Virtusa shall monitor and accompany Vignette during audit process.

4.10.8 Content Filtering

Outbound e-mail with attachments will be limited to individuals inside the
Virtusa and Vignette domain (i.e., virtusa.com or vignette.com). This
restriction will be managed via e-mail controls implemented by Virtusa to limit
the possibility of intellectual property transcending the Vignette/Virtusa team.
Messenger and Chat applications will be limited to yahoo instant messaging only
and attachments will be filtered. This restriction will be managed via controls
implemented by Virtusa to limit the possibility of intellectual property
transcending the Vignette/Virtusa team membership. FTP access will be monitored
to prohibit the delivery of information to members outside of the
Vignette/Virtusa teams. This restriction will be managed via controls
implemented by Virtusa to limit the possibility of intellectual property
transcending the Vignette/Virtusa team membership.

 

45

© 2005 Virtusa Corporation and Vignette Corporation – Vignette/Virtusa GDC
Operations



--------------------------------------------------------------------------------

[*] will be disabled on all systems to prevent delivery of information to
members outside of the Vignette/Virtusa teams unless otherwise agreed in writing
by Vignette. This restriction will be managed via controls implemented by
Virtusa to limit the possibility of intellectual property transcending the
Vignette/Virtusa team membership.

4.11 Vignette-Specific Disaster Recovery Requirements

Virtusa will comply with the guidelines and directions stipulated in their
Business Continuity Plan, which was developed in collaboration with
PricewaterhouseCoopers. Virtusa will provide the current Business Continuity
Plan to Vignette and notify Vignette in the event of modifications to this plan.

 

46

© 2005 Virtusa Corporation and Vignette Corporation – Vignette/Virtusa GDC
Operations



--------------------------------------------------------------------------------

Appendix A: Pricing Information

 

APPENDIX A: PRICING INFORMATION

1.1 Contract Type

The primary engagement type for the GDC will be on a capacity based engagement
(“Capacity Based” or “Retainer Agreement”). Except as described in Section 1.2,
in a Retainer Agreement, each Virtusa resource will be billed a fixed amount on
a monthly basis, based on the daily rate (multiply the hourly rate by 8 hours)
and a 20 business day month (and pro-rated for any partial month worked by these
resources in their first month or last month of joining). Virtusa standard
holidays reasonable sick days, and vacation days (to the extent that the total
of standard holidays, sick days, and vacation days is no greater than 21 days
per year per resource (including any successor resource)) are covered under a
Retainer Agreement. Extended sick days (time in excess of 3 consecutive days),
vacation time that causes the total of sick, holiday, and vacation days to
exceed 21 in a given year per resource (including any successor resource), or
other extended leave time for Virtusa resources will not be considered billable
under a Retainer Agreement and, once the 21 day period is exceeded, during the
applicable 12 month period, each additional sick, vacation or holiday shall be
reduced from the 20 business day month for billing purposes. In addition, under
the Retainer Agreement, if any Virtusa resource bills in excess of the
equivalent of a 9 hour average work day, calculated over the actual business
days in a month or any hours on a weekend day provided such employee has billed
at least 40 hours during the week (“Overtime”), Virtusa will bill such
additional time in excess of the 9 hour average time or any weekend billable
time to Vignette based on the rate in the table below [*]. For purposes of
determining overtime and calculating the average number of hours billed each
month, each authorized sick day, holiday or vacation day (up to the 21 day limit
per year per resource) taken during such month shall be deemed to be 8 billable
hours of work. The calculation for determining the average number of hours
billed each month is as follows:

 

  •   [*]

Virtusa will notify Vignette within 1 workweek of any unplanned or unanticipated
Overtime having occurred. Vignette and Virtusa will each notify the other if the
projects’ progress is about to cause a requirement for Overtime. As part of
Virtusa’s reporting obligations, Virtusa will itemize any additional hours
worked beyond the retainer agreement on the monthly invoices sent to Vignette at
the end of every month as well as sick days, holidays or vacation days taken for
such month by each resource.

Virtusa also offers a Time and Materials (T&M) engagement model. In a T&M
agreement, each Virtusa resource is billed for the actual hours worked and does
not include items such as Virtusa holidays, sick days and vacation days. There
is no premium charged for hours worked beyond an 8 hour work day or 40 hour work
week or on weekends/holidays.

1.2 Rate Structure

The rate table set forth below and on the tables below in this Section provides
the rates solely for the Virtusa resources engaged and hired into the GDC.

The rates herein are effective as of October 1, 2005.

 

47

© 2005 Virtusa Corporation and Vignette Corporation – Vignette/Virtusa GDC
Operations



--------------------------------------------------------------------------------

Appendix A: Pricing Information

 

The pricing structure set forth below reflects the following cost/component
considerations:

 

•   Fixed Cost: This component is a fixed amount per month notwithstanding
number of GDC Billable Resources or Compensation. This component will be divided
by then current number of GDC Billable Resources to determine daily rate per GDC
Billable Resource. Since this component is insensitive to salary increases, this
component does not increase overall billing rates if salary increases are
implemented.

 

•   “Variable Other”: This component is a fixed amount per GDC Resource per day
and will increase or decrease with team size only (but excludes CPC). This
amount covers non-cash benefits such as disability insurance as well as variable
overhead like computers, workspace, and other items covered by the [*]%
Infrastructure charge applicable only to non-GDC Resources.

 

•   Compensation: This consists of only those items set forth on the
Compensation Model (“CPC”). The daily rate is the aggregate compensation divided
by then current number of GDC Billable Resources.

 

•   The CPC (upon which the pricing in this Operation Framework is based) was
approximately $[*] as of July 31, 2005, as stated in the Vignette Compensation
Model as of July 31, 2005 (“Compensation Model”) as provided by Virtusa to
Vignette. The components of the CPC upon which the $[*] was calculated are
listed in the Compensation Model.

The parties have agreed upon the following formula and rates, based on the
pricing component set forth above, for each Virtusa resource engaged and hired
into the GDC (i.e., a GDC Billable Resource):

 

  •   [*]

For purposes of determining the applicable monthly billing rate, the monthly
billing rate equals the [*].

Fixed Cost Calculation on a per GDC resource basis: For purposes of calculating
the Fixed Cost component, the Fixed Cost assumes, and the parties agree to, a
fixed monthly baseline cost of $[*]. The Fixed Cost component shall be
calculated monthly as follows: The number $[*] shall be divided by the number of
GDC Billable Resources at the 1st day of each month (“Monthly Fixed Cost”)
divided by 20 to calculate a daily rate. The initial daily fixed cost rate is
$[*] per resource per day. The higher the number of GDC resources the lower the
daily fixed cost component is on a per GDC resource basis. In no event will a
monthly total in the aggregate exceed $[*].

 

48

© 2005 Virtusa Corporation and Vignette Corporation – Vignette/Virtusa GDC
Operations



--------------------------------------------------------------------------------

Appendix A: Pricing Information

 

The Variable Other component equals $[*] per GDC resource per day during the
first year of the Operations Framework and is adjusted each year thereafter per
above.

The CPC shall be determined by taking the CPC related to working in the GDC
earned by all of the Virtusa GDC members during each month in the GDC divided by
20. This consists of the Virtusa component and the Vignette Component. For
purposes of calculating the CPC component, a factor of [*] shall be applied to
the excess of the actual CPC and $[*] CPC. For example, if the actual CPC was
$[*], [*] would be multiplied by $[*] and this resultant amount would be added
to the $[*] CPC for a total of $[*].

**Vignette must maintain a minimum number of GDC Billable Resources of [*]
(determined at the 1st day of the month). Should the Virtusa GDC headcount fall
below [*] persons for any reason except as stated in this Agreement, such as due
to [*] or [*] Virtusa shall still bill, and Vignette shall pay, for [*] person
per the rates set forth herein.

The table below provides an example of the daily rates and billing on a per
resource basis under the formula above, assuming a team size of [*] in the GDC,
a CPC of [*], over 3 year period (see table below for schedule of rates):

[*]

The above GDC rates apply solely to GDC members working offshore at the GDC. If
a GDC member is required to work onsite in the US, Virtusa will add a per diem
of $[*] per business day to the then current daily rate in effect during the
time the member is onsite. This per diem covers living expenses (e.g., food and
lodging) and cost of local transportation.

The following rates apply for additional Virtusa resources engaged by Vignette
to perform services for the GDC but by a resource who is not being engaged and
hired into the GDC. The parties will execute a separate work order to engage any
such non-GDC member resources.

[*]

OnSite—means a US or India based Virtusa employee is working in the US or a US
based Virtusa employee is working in India. The OnSite rates include
approximately $[*]/week per diem charge described in Section 3.31 (i.e., the
$[*]/week charge is not in addition to the OnSite rates).

Offshore—means a non-US or India based Virtusa employee is working in India.

 

49

© 2005 Virtusa Corporation and Vignette Corporation – Vignette/Virtusa GDC
Operations



--------------------------------------------------------------------------------

Appendix A: Pricing Information

 

Cost of Living Increase for Non-GDC Resources Only: With respect only to non-GDC
members or any resource not covered by the GDC rate table (i.e., additional
resource who performs services in the GDC but is not hired into the GDC),
Vignette and Virtusa agree to perform an annual rate review on the above rate
structure. The US Cost of Living Index (the “US Cost of Living Index”) will be
applied to the OnSite rates for US based Virtusa resources and to the per diem
portion of the OnSite rates for Indian based Virtusa resources and the percent
of Overall Salary Increases on Total Cost to Company for Software Development
Companies for Professional / Supervisor / Technical positions projected for the
following year based on the Annual India Salary Increase Survey conducted by
Hewitt Associates (or other mutually agreeable survey (the “Indian Cost of
Living Index”)) will be applied to the Offshore rates for Indian based Virtusa
resources and to the salary portion of the OnSite rates for Indian based Virtusa
resources on each anniversary date of this MSA. The parties agree to use the
most recent survey available, and in no case will use a survey more than six
months old. The resultant rate increase for the resources above, if any, is
capped at [*]% per year after the first year of this Operations Framework, and
[*]% for each successive year until the [*]th anniversary of this MSA at which
time, commencing on the first day of year [*] of this MSA the applicable
resultant rate increase as applied in accordance with this Section will be equal
to the US Cost of Living Index or the Indian Cost of Living Index, as the case
may be, less [*]% for each successive year of this MSA.

 

50

© 2005 Virtusa Corporation and Vignette Corporation – Vignette/Virtusa GDC
Operations



--------------------------------------------------------------------------------

Appendix A: Pricing Information

 

[*]

1.3 Fees

1. Onsite Per Diem Charge

With respect only to any onsite resources, whether a GDC resource or non-GDC
resource, the onsite rates account for and include all per diem costs for
Virtusa consultants, such as accommodations, meals, transportation, insurance,
etc. This cost covers the consultant’s expenses for a 7-day week and is included
in the Virtusa onsite daily rate (i.e., it is not an additional cost). The
weekly cost for the per diem is approximately $[*]/week per person. Onsite rates
have been provided for Vignette in any US location. Any additional onsite rates
will need to be calculated based on the cost of living at the particular
location.

2. Travel Charges

Travel from Virtusa’s offsite Advanced Technology Center (ATC) to any Vignette
locations in the United States is additional and will be charged at $[*] per
trip, per person.

Travel for Virtusa US based resources to Vignette locations will be billed as
incurred. Travel costs for US based resources, or ATC based resources while
onsite who are required to travel between Vignette’s US locations will be
itemized as part of Virtusa’s monthly invoices. Virtusa will adhere to
Vignette’s standard travel policy for US based resources, which is attached as
Appendix G and which may be updated from time to time.

With respect to Virtusa onsite resources in the United States, Virtusa will
maintain records of expenses incurred, by person, for the duration of the GDC
and three years thereafter. In accordance with federal government tax
requirements, Virtusa will require and maintain receipts for all expense items
greater than $25. Copies of all expense receipts greater than $25 will be
submitted to Vignette with appropriate invoice. Copies of all expense detail
greater than $25 will be maintained for a period of one (1) year following the
billing of the expense amount.

3. Miscellaneous Operating Expenses for Non-GDC Resources Only

With respect only to non-GDC members or any resource not covered by the GDC rate
table (i.e., additional resource who assist in the GDC but are not hired into
the GDC), Virtusa will pass any additional miscellaneous operating expenses that
are incurred as part of the GDC operations without mark-up or administration
fees. These expenses will be itemized as part of Virtusa’s monthly invoices.

4. Infrastructure Charge fon Non-GDC Resources Only

With respect only to non-GDC members or any resource not covered by the GDC rate
table (i.e., additional resource who assist in the GDC but are not hired into
the GDC),

Virtusa charges a monthly [*]% infrastructure charge on each invoice amount that
accommodates logistical costs for the project team. This includes:

 

  •   Facilities costs

 

  •   VOIP video and voice conferencing,

 

  •   Hardware and software for the project teams (as designated in Appendix B)

 

51

© 2005 Virtusa Corporation and Vignette Corporation – Vignette/Virtusa GDC
Operations



--------------------------------------------------------------------------------

Appendix A: Pricing Information

 

  •   Basic network bandwidth and connectivity

 

  •   Administration from Virtusa’s Westborough facility to the ATC facilities
in India

 

  •   Offsite/backup/disaster recovery services

 

  •   Basic security services

 

  •   Basic administration support services (infrastructure and not project
related)

 

S.No   

Date

   Day   

Holiday

1    January 14th    Friday    SANKRANTHI 2    January 21st    Friday    ID UL
ZUHA (Bakrid) 3    January 26th    Wednesday    REPUBLIC DAY 4    March 8th   
Tuesday    MAHASHIVARATRI 5    March 25th    Friday    HOLI / GOOD FRIDAY 6   
April 18th    Monday    SRI RAMA NAVAMI 7    August 15th    Monday   
INDEPENDENCE DAY 8    August 19th    Friday    RAKHSA BANDHAN 9    September 7th
   Wednesday    GANESH CHATURTHI 10    October 12th    Wednesday    DUSSERAH
(VIJAYADASAMI) 11    November 1st    Tuesday    DEEPAVALI 12    November 4th   
Friday    ID UL FITR (RAMZAN)

For more details on what is covered by the infrastructure charge, please refer
to section on Standard Hardware and Software Allocation Policies in Appendix B.

1.4 Holidays

Each year, Virtusa will provide a list of the standard holidays for the India
ATC and US offices. Standard Holidays will not exceed 12 days per year. There
are 12 national holidays in India:

Virtusa will provide Vignette with a revised list of standard holidays as
needed. Vignette will not expect Virtusa to work on standard holidays. Standard
holidays are covered under a Retainer Agreement and will be non-billable for a
T&M agreement, each as described herein

1.5 Vacations

In addition to holiday leave, Virtusa provides standard vacation leave for each
consultant. Generally annual vacation leave is 2-3 weeks for each consultant
depending on seniority. Any vacation or leave request by the GDC resource should
be submitted to the GDC manager. The GDC manager, in conjunction with the
Virtusa manager, will review and approve all such requests. Notwithstanding
anything to the contrary, Virtusa agrees that vacations will not be taken
without at least four weeks advanced notice.

 

52

© 2005 Virtusa Corporation and Vignette Corporation – Vignette/Virtusa GDC
Operations



--------------------------------------------------------------------------------

Appendix A: Pricing Information

 

1.6 Other Assumptions

The following assumptions have been made in the development of this proposal. If
any of these assumptions turn out to be materially incorrect, the parties agree
to mutually determine the appropriate course of action.

 

  1. Virtusa will obtain the reasonably determined necessary access to Vignette
Architects, Engineers, QA Staff, and Management staff in order to develop a full
understanding of the products, development process and roadmap. If this access
is not possible or delayed the ramp-up timeline or scope may be impacted.

 

  2. Each party will provide timely and accurate information in all material
respects as requested by the other party in order to enable such party to
fulfill its responsibilities under the MSA and this Operations Framework.

 

  3. As requested by Virtusa, Vignette will provide timely access to other
appropriate Vignette personnel and access (if needed) to Vignette’s computers
and software programs (via communications and on-site, as appropriate) and a
dedicated test environment therein for Virtusa developmental use. Arrangements
will be made for all Virtusa resources to have after hours access if required.
Vignette will also provide an adequate work environment for all on-site Virtusa
resources, including adequate work spaces with phone access, internet access for
business use, and access to Virtusa networks via Virtusa’s VPN.

 

  4. Vignette will promptly provide any appropriate loaned hardware and software
that are identified to be loaned, on a no-charge basis; such loan to continue so
long as Virtusa has any development or maintenance responsibilities under the
MSA and/or a Work Order. Vignette, at its sole cost and expense, shall be
responsible for maintenance of the loaned property due to reasonable wear and
tear and for maintenance and support, and any shipping, installation and
de-installation charges. Virtusa will be responsible for damage or loss other
than due to reasonable wear and tear.

 

53

© 2005 Virtusa Corporation and Vignette Corporation – Vignette/Virtusa GDC
Operations



--------------------------------------------------------------------------------

Appendix B: Standard Hardware and Software Policy

 

APPENDIX B: STANDARD HARDWARE AND SOFTWARE POLICY

The following section highlights Virtusa’s standard hardware and software
allocation policy. Depending upon the configuration and technology stack needs
for each of Vignette projects, additional software and/or hardware may be
needed.

This policy governs the allocation of hardware and software to each full time,
billable Virtusa employee engaged on a services engagement with a client
pursuant to a work order or signed agreement between the parties (a “Work
Order”) and encompasses allocation of hardware and software to clients, all as
set forth below. Each reference to standard hardware or standard software in
this document is based on the tables below.

Hardware Allocation Policy

 

  •   Each full time, billable Virtusa employee engaged under a Work Order will
be allocated a standard System to perform his/her work. Each type of standard
System is set forth in the table below.

 

  •   As part of the infrastructure fee, Virtusa will provide one additional
standard System (Hardware and Software) for every [*] full time, billable
Virtusa employees engaged by the client. For example, if a client has engaged
[*] full-time, billable Virtusa employees under any Work Order or group of Work
Order in the aggregate, then Virtusa will allocate [*] standard Systems.

 

  •   If requested by client under the applicable Work Order or otherwise in
writing, Virtusa will provide additional standard Systems to the client at a
charge of $[*] per month per System.

 

  •   If requested by client under the applicable Work Order or otherwise in
writing, Virtusa will provide additional non-standard Systems (i.e. other than
the standard Systems) with a cost of $[*] or below per non-standard System at a
charge of $[*] per month per non-standard System.

 

  •   The client will be responsible for providing all additional non-standard
Systems costing more than $[*] per non-standard System.

 

  •   If the client prefers to buy any additional standard System and requests
to purchase in the applicable Work Order or otherwise in writing, then Virtusa
will bill the client for all shipping charges to and from the client’s site. In
addition, the client will be responsible for paying all related and applicable
taxes and insurance charges.

 

  •   Virtusa will only ship Systems to its offshore facilities, whether
purchased by Virtusa or the client, if the manufacturer or an associated agent
provides local technical support. Virtusa is not responsible for technical
support with respect to such Systems.

 

  •   If a client wishes to ship its own hardware to an offshore facility, the
client shall test and securely package the hardware in preparation for shipment.

 

  •   If additional Systems are not in inventory, then the lead-time to acquire
UNIX Systems is approximately 4 weeks. The lead-time to acquire Windows based
Systems is approximately 3 weeks.

 

  •   Payment for all invoices shall be 30 days from invoice date, unless
otherwise stated in the applicable master services agreement or applicable work
order.

 

54

© 2005 Virtusa Corporation and Vignette Corporation – Vignette/Virtusa GDC
Operations



--------------------------------------------------------------------------------

Appendix B: Standard Hardware and Software Policy

 

Standard Hardware

The table below lists the standard Systems provided by Virtusa.

 

Standard System Type   

a. Standard Configuration

Laptop    P4 Processor with 512 MB RAM and minimum 18 GB HDD Desktop    P4
Processor with 512 MB RAM and minimum 18 GB HDD Sun Workstation    Model Ultra
10 with 512 MB RAM and minimum 18 GB HDD IBM RS 6000    Model 150 with 512 MB
RAM and minimum 18 GB HDD HPUX Workstation (B2000)    Model B2000 with 512 MB
RAM and minimum 18 GB HDD

Software Allocation Policy

 

  •   Standard software (as set forth in the table below) will be provided by
Virtusa (limited in amounts to per System provided) and, if required, will be
installed on all Systems managed and controlled by Virtusa.

 

  •   The client is responsible for providing Virtusa with all non-standard
software and licenses

 

  •   Virtusa will not purchase software that is to be owned by the customer due
to copyright restrictions.

 

  •   The client will be responsible for providing all software to be loaded on
systems owned by the client.

 

55

© 2005 Virtusa Corporation and Vignette Corporation – Vignette/Virtusa GDC
Operations



--------------------------------------------------------------------------------

Appendix B: Standard Hardware and Software Policy

 

Standard Software

 

  •   The table below lists the standard software provided by Virtusa.

 

Software Type  

Software

Operating System  

•      All Microsoft Windows Operating Systems

Office Applications  

•      MS Project

•      MS Visio

•      MS Office

Development Tools  

•      MS Visual Studio

•      Eclipse

•      Netbeans

•      Lotus Notes R5 Domino Server

•      Visual Build

Application Servers  

•      WebSphere

•      Weblogic

•      TomCat

•      IPlanet

Web Servers  

•      IIS

•      Apache

•      Cold Fusion

Database Software  

•      Oracle

•      MS SQL

•      IBM DB2

•      MS Access

•      ER/Win Studio

Creative Design  

•      Illustrator

•      Photoshop

•      Quark Xpress

•      Dreamweaver

•      Premiere

•      Flash

•      Freehand

Architectural Design/Process  

•      Rational Rose Enterprise

•      RUP

•      TogetherSoft Control Center

QA Tools  

•      Segue SilkTest

•      Segue Silk Performer (1,000 Virtual Users – All Protocols)

•      Mercury WinRunner

•      Mercury LoadRunner (1,000 Virtual Users – HTTP, Oracle, Java Protocols)

•      Mercury Oracle Monitor

•      Mercury SQL Monitor

•      Mercury WebLogic Monitor

•      Mercury Websphere Monitor

 

56

© 2005 Virtusa Corporation and Vignette Corporation – Vignette/Virtusa GDC
Operations



--------------------------------------------------------------------------------

Appendix C: Security Policies

 

APPENDIX C: SECURITY POLICIES

Virtusa is committed to provide the highest level of Information Security to its
clients by establishing a process where in these aspects are taken into account
appropriately and without fail.

As part of its on-going initiatives to create and maintain processes that ensure
adequate Information security & Business Continuity in the organization, Virtusa
working closely with PricewaterhouseCoopers has established and will comply with
the following.

Policy Framework

 

POLICY AREA

  

COVERAGE

•      Organization wide Information Systems Security Policy based on
international security standards such as COBIT / BS 7799 standards /
Gramm-Leach-Bliley Act of USA / Patriot Act of USA (See Appendix B)

  

•      Asset Classification and Control

 

•      Physical and Environmental Security

 

•      Personnel Security

 

•      Computing Environment Management

 

•      Logical Access Controls

 

•      Network Security

 

•      Internet Security

 

•      Change and Problem Management

 

•      Business Continuity Planning

 

•      Compliance

 

•      Third Party and Outsourcing Services

•      Comprehensive Business Continuity Plan addressing different levels of
failure scenarios and event handling strategies (See Appendix C)

  

•      Risk Assessment – Health Check / Threat Analysis

 

•      Business Impact Analysis – Threat & Impact Prioritization / Recovery Time
Objectives

 

•      Recovery Strategies – Recovery resources / strategies / cost-benefit
analysis.

 

•      Continuity Plan – Team Structure / Team Procedures

 

•      Plan Testing & Maintenance

 

    57

© 2005 Virtusa Corporation and Vignette Corporation – Vignette/Virtusa GDC
Operations



--------------------------------------------------------------------------------

Appendix C: Security Policies

 

Introduction to Information Systems Security Policy

The overall objective of Virtusa’s “Information Systems Security Policy” is to
provide guidance and direction to Virtusa for the protection of its information
systems against accidental or deliberate damage or destruction.

The Information System Security Policy provides the framework to ensure the
protection of Virtusa’s information assets, and to allow the use, access and
disclosure of such information in accordance with appropriate standards, laws
and regulations. Virtusa’s security policies and standards have been established
to cover information, data, software, hardware and networks used by Virtusa.

This security policy applies to any person (Directors, Management Team,
officers, system administrators, users, contractors, consultants and third
parties) who access information using Virtusa’s information systems.

In line with the guidelines made as part of the security policy, Virtusa has
deployed several key security components and processes to enable secure
management of the operating environment. Following are few key security
implementation areas addressed at Virtusa as part of its on-going security and
continuity initiatives.

Security Infrastructure

 

•   Access Cards

 

•   Digital Tokens

 

•   Firewalls

 

•   Network Intrusion Detection System

 

•   Host Intrusion Detection System

 

•   VPN

 

•   Active Directory

 

•   Cisco ACS [Authentication Server]

 

•   Closed Circuit TVs

 

•   Content Filtering & Linguistic Monitoring Software [Vericept]

 

•   Security Personnel monitoring the facilities on a 24X7 basis.

Physical Security

Virtusa’s offshore facilities are managed and controlled by multi level manual
and electronic security systems. All authorized personnel access the facility
using electronic access cards. All visitors are barred beyond certain limits in
the premises and are screened by guards at entry and exit.

 

    58

© 2005 Virtusa Corporation and Vignette Corporation – Vignette/Virtusa GDC
Operations



--------------------------------------------------------------------------------

Appendix C: Security Policies

 

•   Located out of a dedicated facilities with controlled and restricted entry
access only to Virtusa authorized Personnel, vendors & contractors

 

•   Swipe card authentication with different levels of access is deployed at the
entry points to the facility, the Data Center housing critical information
system facilities and the client specific development facilities.

 

•   Signs indicating “Authorized Personnel Only” or a similar message are
prominently posted at all entrances to all Computer and Communication rooms and
the Data Center and the client specific development facilities.

 

•   All computer or communication rooms are located in an area unlikely to
experience natural disasters, serious man-made accidents, and related problems.

 

•   Periodic review of reports on the Swipe Card Authentication / CCTV Tapes /
Verification of visitor logs, etc.

 

•   Security Personnel outsourced from a leading security agency who man the
Virtusa facility and the Data Center on a 24X7 basis.

 

•   The facility and the Data Center are monitored 24 hours a day through CCTVs
and security personnel people manning the facility.

 

•   Responsibilities of security personnel include monitoring of CCTVs, visitor
verification, frisking, verification of Electronic Media, laptop computers, and
other material brought into and out of the Facility, maintaining and monitoring
of visitors entry and exit logs, escorting visitors, etc.

 

•   Physical proximity to facilities such as airport, police station, fire
station, etc.

Network and Internet Security

 

•   Network Security Infrastructure

 

  •   Virtusa’s network, both externally & internally is fortified using a
combination of latest security infrastructure which includes components such as
the Cisco PIX Firewalls, Host & Network Intrusion Detection Systems, Digital
Tokens for two factor authentication, VPN Concentrator, Encrypted Data
Transmission (3DES, 128 bit SSL), Content Filtering & Monitoring Software, etc.

 

    59

© 2005 Virtusa Corporation and Vignette Corporation – Vignette/Virtusa GDC
Operations



--------------------------------------------------------------------------------

Appendix C: Security Policies

 

•   Secure Configuration

 

  •   All the network components such as the Routers, Switches, Firewalls,
Intrusion Detection Systems, etc., are configured in a manner that they are in
line with the security policies as defined by Virtusa. Further, audits are
conducted on a quarterly basis to review and ensure that all security procedures
and controls are in conformance with the security policy.

 

•   Client Specific Segments

 

  •   Data networks are divided into several client specific segments by
deploying Access Controls on firewalls, switches, routers in a manner to create
client specific Demilitarized Zones accessible only to the authorized client
personnel.

 

•   Remote Access Security

 

  •   All remote connections including customers connections are enabled only
through the use of Cisco PIX Firewalls and VPN Concentrators , where in the data
transmission is encrypted (3DES, 128 bit SSL) for un-trusted/public networks

 

  •   All remote users are provided access through a valid user Id, password and
Digital Tokens (RSA SecurID) for two-factor and encrypted authentication.

 

•   Content Filtering

 

  •   Virtusa has deployed the latest content filtering software that ensures
that only the designated websites are accessible by the organizational
employees, which is kept updated on a regular basis.

Intrusion Detection

 

•   Intrusion Detection is enabled at both the network and as well as the host
level to monitor and log any unauthorized activity.

 

  •   Host-based intrusion detection systems (Symantec) have been implemented on
client servers. Several critical servers such as the PDC, FTP Server, Mail
Server, Star Team Server, etc., are being monitored

 

  •   A Cisco IDS has been implemented to monitor Virtusa’s networks with
detailed policies and procedures to maintain and monitor the output of IDS.

 

    60

© 2005 Virtusa Corporation and Vignette Corporation – Vignette/Virtusa GDC
Operations



--------------------------------------------------------------------------------

Appendix C: Security Policies

 

  •   Electronic logs are created for access to the application and the networks
through the Host based Intrusion detection system and the network based
intrusion detection system, which are monitored on a daily basis.

 

  •   All instances of suspicious activity and/or confirmed intrusions are
documented based on which the response activities are directed to mitigate the
vulnerabilities if any.

Client Confidentiality and Data Protection

 

•   Access to any client specific test data is provided only to authorized users
using physically as well as logical segregation of resources by deploying
Security infrastructure such as Access Cards, Digital Tokens, Network and user
segregation, etc.

 

•   To minimize the risk of any unintended / unwanted modification to client
data, files or system environments, which development and testing activities may
cause, the development and the client operational facilities are completely
segregated.

Anti-Virus Administration Procedures

 

•   Virtusa currently has deployed the Active Virus Defense Suite, a complete
Anti Virus solution from MacAfee covering the workstations, servers, internet
gateways, etc., and has an agreement with the vendor to supply the latest
anti-virus updates. Further Virtusa developed the following anti-virus
procedures that are followed stringently

 

  •   Latest version of anti-virus is installed on all workstations, laptops and
servers. The anti-virus software is kept current by obtaining the latest updates
from the anti-virus vendor.

 

  •   The anti virus software is distributed promptly and automatically through
auto updates to all the systems in the organization.

 

  •   Auto scan is enabled on all the servers, end-user systems to be scanned
daily for viruses, as part of the boot-up process.

 

  •   Anti-virus software is enabled to scan automatically on all network file
servers on a daily basis.

 

  •   All removable electronic media and disks are scanned before use.

 

  •   Floppy & CD-ROM drives at user level are disabled.

 

    61

© 2005 Virtusa Corporation and Vignette Corporation – Vignette/Virtusa GDC
Operations



--------------------------------------------------------------------------------

Appendix C: Security Policies

 

  •   All information or files down-loaded from the internet onto a workstation
and all mail attachments are scanned for viruses before being downloaded into
the corporate network.

 

  •   Any electronic information being brought into Virtusa’s IT environment
e.g. diskettes, tapes etc. will be scanned on an isolated workstation, prior to
use.

 

  •   As a policy any disks containing unauthorized data and programs from
outside the organization are not permitted to be used on Virtusa’s PCs e.g.
games, etc.

 

  •   If a virus attack is suspected, the suspect diskettes or personal computer
will be isolated from the network. These then are scanned thoroughly and cleaned
before being brought back into the corporate network.

Password Management

 

•   Virtusa has developed and implemented the following password policies.

 

  •   Users select their own passwords

 

  •   Minimum Length is 8 Characters / Content: Alphanumeric with at least one
special character / Historical Retention: 8 Passwords.

 

  •   Passwords are forced to expire every 42 days.

 

  •   User accounts are locked after 5 incorrect password attempts

 

  •   Passwords are stored in an encrypted manner.

 

  •   In case of account lockout, user upon approval from the functional head
requests the IT helpdesk for password reset.

 

  •   Complex passwords for administrative purposes.

 

  •   Administrative and critical passwords securely stored in sealed envelopes
with Key Personnel of the organization.

Employee Identify Information

 

•   The Virtusa Human Resources [HR] department subjects all employees to
pre-employment screening, which will include background investigations as
follows:

 

  •   Availability of satisfactory character references

 

    62

© 2005 Virtusa Corporation and Vignette Corporation – Vignette/Virtusa GDC
Operations



--------------------------------------------------------------------------------

Appendix C: Security Policies

 

  •   Criminal Record Verification with the local police authorities, etc.

 

  •   Independent identity check (passport or similar document)

 

  •   A check (for completeness and accuracy) of the applicant’s curriculum
vitae

 

  •   Confirmation of claimed academic and professional qualifications

 

  •   Execution of standard form confidentiality and non-assignment of
inventions agreement

User Access Rights

 

•   User access to information resources is based on role / responsibility /
need to know basis for different categories of personnel at Virtusa.

 

•   Personnel categorized on following criteria.

 

  •   Based on the designations—Delivery Unit Heads, Project Managers, Team
Leaders, Team Members, etc.,

 

  •   Based on the Functional Departments—Delivery, IT, HR, Finance,
Administration, etc.

 

  •   Based on the relation with the organization—Permanent Employee,
Contractual Employee, Vendor, Supplier, etc.

 

•   The user access rights are reviewed for any changes as a result of
resignation, termination, transfer or promotion

 

•   There is a one-to-one relationship between user Ids and individuals / Access
to computing resources (e.g., files, applications, and databases) via shared
User Ids is strictly prohibited

 

•   User Ids will follow a standard naming convention for all computer systems
to facilitate user identification.

 

•   “Guest” accounts or features (where applicable) are disabled

 

    63

© 2005 Virtusa Corporation and Vignette Corporation – Vignette/Virtusa GDC
Operations



--------------------------------------------------------------------------------

Appendix C: Security Policies

 

Logging and Monitoring

 

•   Incidents such as Illegal access to a system, Deliberate denial of service,
breaches of confidentiality are identified “on-line” and on a proactive basis
through appropriate and tamper proof logging mechanisms which have been created
at several levels including the application, database, operating system and
network levels.

 

  •   All access violation attempts on all critical systems are logged and
reviewed on a daily basis.

 

  •   Use of sensitive utilities is logged in “tamper-proof” logs for review.

 

  •   Live programs and data is subject to strict change control and when
programs are changed, an audit log containing all relevant information is
retained.

 

  •   Electronic logs are created for access to the applications and the
networks through the Host based Intrusion detection system and the network based
intrusion detection system, which are monitored on a daily basis.

 

  •   Audit logs are accumulated for one week and then archived. The archive
backups will be stored for at least six months. The archived backups are moved
to a safe location for storage.

Incident Management Procedures

 

•   Virtusa’s incident management procedures cover:

 

  •   Escalation and reporting of the security incidents based on the
criticality and severity to Security Administrator / Risk Manager.

 

  •   Analysis and identification of the cause of the incident;

 

  •   Planning and implementation of remedies to prevent recurrence;

 

  •   Collection of audit trails and similar evidence.

 

•   All access violation attempts on all critical systems that are logged are
reviewed on a daily basis by the Systems Security Administrator and reported to
Head Risk Management or the Head of the Department where appropriate so that
action plans can be initiated to prevent their recurrence.

Data Classification and Media Handling

 

•   As part of the security policy developed for the organization, all the
information assets are classified into RESTRICTED, CONFIDENTIAL, INTERNAL, and
PUBLIC, to indicate the need, priorities and degree of protection required for
that information.

 

    64

© 2005 Virtusa Corporation and Vignette Corporation – Vignette/Virtusa GDC
Operations



--------------------------------------------------------------------------------

Appendix C: Security Policies

 

•   Media containing sensitive information (Restricted, Confidential and
Internal) are disposed of securely and safely when it is no longer required e.g.
by incineration or shredding or by securely deleting.

 

•   System documentation is secured and physically protected in fireproof safes.

 

•   Electronic / Paper based and other media is disposed of securely and safely
when no longer required

 

•   The previous contents of any re-usable media that are to be removed from the
Virtusa’s premise will be erased in such a way so that it cannot be recovered.
Such disposals will be authorized by the Head of Delivery, or the Head Risk
Management.

 

•   In case of damaged storage devices (e.g. hard disks) containing sensitive
data based on a risk assessment, it is determined if the items will be
destroyed, repaired or discarded.

 

•   When accumulating media for disposal, consideration is be given to the
aggregation effect, which may cause a large quantity of unclassified information
to become more sensitive than a small quantity of classified information

Clear Desk Policy

Virtusa adopts a clear desk policy:

 

  •   Computer terminals and printers will not be left logged on, when
unattended.

 

  •   Power-on and screensaver passwords are used to protect them when not in
use

 

  •   Simultaneous sessions for a user are not allowed

 

  •   Auto logoff of the computer after 15 minutes of inactivity

External Audits

Virtusa as part of its on-going security initiatives has outsourced the function
of performing network vulnerability assessment and diagnostic study to Network
Security Systems (“NSS”). The mandate for NSS covers the audit and vulnerability
assessment of entire Virtusa network and its components including components
such as routers, firewalls, Intrusion Detection Systems, switches, servers,
operating systems, databases, etc.

NSS has submitted a detailed report to Virtusa highlighting the vulnerability
description, risk rating, and detailed implementation recommendations. These
recommendations were fully addressed by Virtusa with support from NSS.

Further Virtusa has employed NSS to conduct security audits on a half-yearly
basis to ensure that the systems put in place remain effective to maintain the
security and privacy of client data.

 

    65

© 2005 Virtusa Corporation and Vignette Corporation – Vignette/Virtusa GDC
Operations



--------------------------------------------------------------------------------

Appendix D: Business Continuity Plan

 

APPENDIX D: BUSINESS CONTINUITY PLAN (DISASTER RECOVERY PLAN)

The Virtusa Business Continuity Plan created in collaboration with NSS dated as
of December 2004 (the “Current Business Continuity Plan”) is hereby incorporated
herein by reference and has been delivered to Vignette. During the term of this
MSA, Virtusa will comply with the Current Business Continuity Plan and any
Updated Business Continuity Plan that is permitted as set forth below. The
parties agree that Virtusa may update the Current Business Continuity Plan from
time to time (the “Updated Business Continuity Plan”) provided (a) a new version
whenever there are material changes, but in any event, no less frequently than
quarterly (within 10 business days of the end of each quarter), but only if any
changes are made thereto in the preceding quarterly period is provided to
Vignette and such version is certified in writing (including email) by Virtusa
as being the new version is provided to Vignette Legal (b) material changes from
one version to the other are highlighted for Vignette, and (c) any new version
is no less protective of Vignette and Virtusa then as stated in the Current
Business Continuity Plan referenced above. Vignette has the right to object to
any change reflected in the Updated Business Continuity Plan that it reasonably
believes makes the Updated Business Continuity Plan less protective than the
Current Business Continuity Plan, and the parties will work together in good
faith to determine the appropriate course of action.

 

66

© 2005 Virtusa Corporation and Vignette Corporation – Vignette/Virtusa GDC
Operations



--------------------------------------------------------------------------------

Appendix E: Sample Work Order

 

APPENDIX E: SAMPLE WORK ORDER

See Appendix A to the MSA.

 

    67

© 2005 Virtusa Corporation and Vignette Corporation – Vignette/Virtusa GDC
Operations



--------------------------------------------------------------------------------

Appendix F: Team Staffing, Staff Removals, Rehires

 

APPENDIX F: TEAM STAFFING, STAFF REMOVALS, REHIRES

 

1.1 Intentionally Deleted

 

1.2 [*]

 

1.3 [*]

 

    68

© 2005 Virtusa Corporation and Vignette Corporation – Vignette/Virtusa GDC
Operations



--------------------------------------------------------------------------------

Appendix G: Vignette Travel Policy

 

APPENDIX G: VIGNETTE TRAVEL POLICY

1. Air Travel Guidelines

1.1 All employees must utilize the lowest available airfare available within the
reasonable travel window required, regardless of airline preference or mileage
program preference. Wherever possible, reservations must be finalized at least
seven (7) days in advance of departure. In general, a “reasonable” travel window
is a two (2) hour window to accommodate your plans. The two (2) hour window
means utilizing the lowest available fare with departure from origination or
arrival at destination not more than two (2) hours earlier than ideal and may
not arrive back to origination no more than two (2) hours later than ideal.

1.2 Airport parking and/or taxi expenses incurred in conjunction with travel
will be reimbursed.

1.3 Additional expenses associated with Saturday night stay overs (e.g., hotels,
meals, etc.) for non-business reasons are not reimbursed, even if booking a
flight with a Saturday stay over results in lower airfare.

2. Hotel Accommodation Guidelines

2.1 Vignette has negotiated contracts with hotel properties within destinations
that have high volume travelers. Unless business requirements determine the need
for a different location, employees should use these hotels when rooms are
available. A listing of contract properties is currently in development and the
initial listing is identified below, along with maximum hotel rates (“city
rate”) for major cities in the USA. Employees may stay in hotels where they are
attending conferences if the rates are the same or lower than the city rate.

2.2 Business related lodging expenses including single room charges and
reasonable gratuities are acceptable costs that will be reimbursed. Hotel rooms
should be guaranteed for late arrival. The traveler is responsible for canceling
any unnecessary rooms or reservations. Cancellation charges incurred, including
“no shows”, will require justification in order to be reimbursed.

2.3 Staying with Family/Friends - a traveler may choose to stay with a friend or
relative instead of at a hotel. In this situation, a gift or meal of up to $25
per day may be provided for each stay up to one-week in length.

2.4 Laundry services are reimbursable if the length of stay is four (4) or more
consecutive nights. This does not include laundry charges incurred back at your
home location (such as charging laundry costs when returning from a trip).

2.5 In-room movies, spa, hotel valet parking (if self parking is available at
hotel), and alcohol charges will not be reimbursed.

3. Ground Transportation

3.1 Car Rental Guidelines

(i) A rental car should be used only when it is the most economical means of
ground transportation or if it is necessary to accomplish business objectives.
Mid-size cars should be rented unless the number of individuals sharing the car
or job requirements determines that a larger car is needed.

 

    69

© 2005 Virtusa Corporation and Vignette Corporation – Vignette/Virtusa GDC
Operations



--------------------------------------------------------------------------------

Appendix G: Vignette Travel Policy

 

(ii) The use of Hertz local edition sites is recommended to reduce rental car
costs. By using these “off airport” locations, you can eliminate airport taxes,
fees and delivery of cars can be made to a near by hotel. Also, airport drop off
is allowed without additional costs or fees.

(iii) Rental cars should be refueled prior to return to agency to avoid
excessive charges for refueling.

3.2 Tolls, parking fees, cab fares related to business travel are eligible for
reimbursement. When available, original receipts are required for miscellaneous
expenses incurred while renting a car.

3.3 No limousine or driver services are available for VIGNETTE or Client office
to/from airport or home to/from airport travel.

3.4 Train and rail charges are also reimbursable for VIGNETTE business travel.

4. Personal Cars

4.1 Employees are reimbursed for the use of their personal vehicle at a flat
rate of $0.375 per mile. Mileage to and from work is not reimbursable. For the
“first stop of the day”, only mileage in excess of the normal mileage traveled
to work is reimbursable.

4.2 Airport parking expenses related to business travel are reimbursable.
Employees should use the long term parking facilities if trips are longer than a
couple of days.

5. Meals

5.1 Employees will be reimbursed for actual and reasonable costs incurred for
out-of-town meals while traveling related to company business.

5.2 Reasonable increases to meal costs will be allowed for certain cities that
generally have higher living costs associated with traveling to the area (i.e.
New York City, San Francisco).

6. PREFERRED HOTEL PROPERTIES IN USA

THIS IS AN INITIAL LISTING BASED ON VOLUME OF VIGNETTE STAYS, LOWER AVERAGE RATE
COSTS ONLY. THE PROPERTIES WILL BE REVIEWED AND UPDATED REGULARLY. AS VIGNETTE
OFFICES ARE OPENED, HOTELS NEAR THE OFFICE WILL BE CONTACTED FOR NEGOTIATIONS
AND WILL BE ADDED ACCORDINGLY.

The following hotel properties have been identified as VIGNETTE preferred, this
list will be continually reviewed and updated as volumes change and rates are
negotiated. The city rate in parentheses is the nightly room rate that should
not be exceeded in order to support reimbursements.

 

ATLANTA, GEORGIA (city rate - $130)

Courtyard Midtown

Ramada Inn Peachtree Norcross

Fairfield Inn - Alpharetta

 

    70

© 2005 Virtusa Corporation and Vignette Corporation – Vignette/Virtusa GDC
Operations



--------------------------------------------------------------------------------

Appendix G: Vignette Travel Policy

 

AUSTIN, TEXAS (city rate - $140)

Stephen F. Austin Intercontinental (primary hotel)

  

Radisson Town Lake

  

The Omni

   BOSTON, MASSACHUSETTS (city rate - $200)   

Omni Parker House (Downtown) - $197

  

Westin Waltham (Waltham city rate - $170)

  

Homestead Village Waltham

   CHARLOTTE, NORTH CAROLINA (city rate - $125)   

Hyatt Charlotte

  

Candlewood Suites University

  

Hilton at University Place

   CHICAGO, IL (city rate - $200)   

Radisson O’Hare (Airport)

   Amerisuites (Warrenville)

Hilton Garden Suites

   Radisson Country Inn and Suites

(Downtown)

   (Warrenville)

Hilton Palmer House

   DALLAS, TEXAS (city rate - $150)   

DoubleTree Club (Galleria)

   Radisson Country Inn and Suites

Crowne Plaza (Galleria)

   Hilton Garden (Las Colinas)

Hilton Garden (Addison)

   Amerisuites (Las Colinas)

Wyndham Summerfield Suites

   Homewood Suites DENVER, COLORADO (city rate - $175)   

Courtyard Downtown

  

Embassy Suites Downtown

  

Marriott

   HOUSTON, TEXAS (city rate - $150)   

Residence Inn

   Wyndham Greenspoint

Courtyard - Marriott

   Crowne Plaza Galleria

Holiday Inn Express HWY 249

  

Willowbrook (Compaq)

   KANSAS CITY, MISSOURI (city rate - $140)   

Marriott

  

Hilton

  

Courtyard - Marriott

   KNOXVILLE, TENNESSEE (city rate - $125)   

Radisson

  

Hilton

  

Hyatt Regency

  

 

    71

© 2005 Virtusa Corporation and Vignette Corporation – Vignette/Virtusa GDC
Operations



--------------------------------------------------------------------------------

Appendix G: Vignette Travel Policy

 

LOS ANGELES, CALIFORNIA (city rate - $200)   

Radisson

   The Westin LAX Airport

Santa Monica Beach

   Beverly Garland Universal City MINNEAPOLIS, MINNESOTA (city rate - $160)   

Marriott

   Courtyard – Marriott

Residence Inn

   Doubletree NEWARK, NEW JERSEY (city rate - $190)   

Wyndham Summerfield Suites

   Courtyard – Marriott

(Morristown)

   (Parsippany)

Westin (Morristown)

   Doubletree (Somerset)

 

    72

© 2005 Virtusa Corporation and Vignette Corporation – Vignette/Virtusa GDC
Operations



--------------------------------------------------------------------------------

Appendix G: Vignette Travel Policy

 

NEW YORK CITY, NEW YORK (city rate - $250)

Many options are available in various parts of the city. VTS can provide options
based on our location requirements.

 

Roger Williams (Mid-town) primary for Manhattan and VIGNETTE NYC office

Wyndham LaGuardia (Airport)

Hudson (Manhattan)

Crowne Plaza (Manhattan)

Holiday Inn Downtown

 

ORANGE COUNTY, CALIFORNIA (city rate - $150)

Radisson

   Sheraton Newport Beach Hotel

Courtyard - Marriott

   Embassy Suites Santa Ana

DoubleTree Santa Ana Hutton Centre

   Airport

PHOENIX, ARIZONA (city rate - $150)

  

Hilton

   Homestead Metro Hotel

Embassy Suites

   Residence Inn Scottsdale

Courtyard - Marriott

   Mainstay Suites Tempe

SAN FRANCISCO, CALIFORNIA (city rate - $225)

  

Hilton Garden Airport North (SFO Airport)

   Triton Hotel

Radisson Airport (SFO Airport)

  

Hilton Union Square

(Downtown)

SAN JOSE, CALIFORNIA (city rate - $200)

  

Radisson Inn - Milpitas

  

Quality Inn

  

De Anza Hotel – downtown San Jose

  

SEATTLE, WASHINGTON (city rate - $170)

  

Bellevue Inn

   Madison Renaissance Hotel

DoubleTree Seattle Airport

   Omni Seattle

WASHINGTON, D.C. (city rate - $200)

  

Sheraton Reston (Reston, VA)

  

Residence Inn Reston

  

Courtyard Reston

  

 

    73

© 2005 Virtusa Corporation and Vignette Corporation – Vignette/Virtusa GDC
Operations



--------------------------------------------------------------------------------

Appendix G: Vignette Travel Policy

 

APPENDIX H: RESOURCE ROLE DESCRIPTIONS

The following section provides Virtusa’s standard roles, responsibilities and
qualifications for key personnel being proposed for the GDC. These are provided
to Vignette for visibility and comparison to Vignette’s internal role
definitions.

Virtusa Role Career Progression

Virtusa has defined career progression road maps for each expertise (i.e.,
Project Management, Software QA, Architecture & Technical Engineering, Business
Analysis and User Interface Engineering). Every individual is a member of
his/her Competency Excellence Group (CEG). The following table illustrates the
career progression for project management, engineering and quality assurance.

Project Management, Engineering and QA Career Path

 

Engineering Project Management Track

  

Engineering Track

  

QA Track

Program Manager    Senior Software Architect    Senior QA Analyst    Senior QA
Manager Senior Project Manager    Software Architect    QA Analyst    QA Manager
Project Manager    Associate Software Architect    Associate QA Analyst   
Associate QA Manager Associate Project Manager    Technical Lead    QA Lead   
Team Lead    Senior Software Engineer    QA Engineer       Software Engineer   
Associate QA Engineer       Associate Software Engineer      

Each position has a defined set of roles and responsibilities. The Virtusa
defined roles and responsibilities are in the “Virtusa Standard” column of each
profile table. The Vignette Standard column represents equivalent roles from the
Vignette HR job descriptions.

[*][*]

[*]

[*]

[*]

[*]

 

    74

© 2005 Virtusa Corporation and Vignette Corporation – Vignette/Virtusa GDC
Operations



--------------------------------------------------------------------------------

Appendix G: Vignette Travel Policy

 

Attachment 2

Minimum Term shall mean thirty-six (36) months from the Effective Date.

Minimum Team Commitment shall mean [*] Virtusa GDC resources.

Minimum Termination Fee shall mean $[*].

Effective Termination Date shall mean the date the Agreement is actually deemed
terminated without regard to any notice provision.

For the avoidance of doubt, any Minimum Termination Fee or other Termination for
Convenience Fee payable hereunder is in addition to the fees which Virtusa will
bill to Vignette (and which Vignette is obligated to pay) during the 180 day
notice period based on the Minimum Team Commitment or actual GDC billable
resources, whichever is higher, as described herein.

The Termination For Convenience Fee due and payable by Vignette under
Section 8.1(B) and (E) of the Agreement is as follows:

1) If termination is pursuant to Section 8.1B (Termination for Convenience) and
the Effective Termination Date is prior to the end of the Minimum Term, the
Termination For Convenience Fee is the greater of (i) [*]% of all remaining
Vignette payment obligations solely for the GDC Resources (WORK ORDER Number 1)
(starting from the Effective Termination Date through the end of the Minimum
Term based on the latest team size of GDC employees being paid for by Vignette
at the time notice of termination is provided to Virtusa (or Vignette if under
Section 10.4(a)) or Minimum Team Commitment, whichever is higher, and the
applicable daily rate which would be in effect during the remaining Minimum Term
or (ii) the Minimum Termination Fee. Subject to the initial and continued
compliance of Vignette during the Transfer Right Term of the payment terms set
forth below with respect to the Termination For Convenience Fee, the Termination
For Convenience Fee grants Vignette the right to terminate the Agreement at its
convenience prior to the end of the Minimum Term and grants to Vignette the
Transfer Right. See the example in the table below.

2) If termination is pursuant to Section 8.1B (Termination for Convenience) and
the Effective Termination Date is on or after the end of the Minimum Term, the
Termination For Convenience Fee is the Minimum Termination Fee. Vignette will be
obligated to pay such Termination For Convenience Fee only if Vignette wishes,
at its sole discretion, to obtain the Transfer Right (as described in
Section 10.4a). If Vignette wishes to obtain the Transfer Right, Vignette will
notify Virtusa in writing at least 180 days prior to the Effective Termination
Date. Failure of Vignette to notify Virtusa in writing within such 180 day
period shall mean that Vignette does not wish to obtain the Transfer Right, and
no Termination For Convenience Fee is owed by, nor is any Transfer Right granted
to, Vignette. At any time during the 180 day period, Vignette may, at its sole
discretion, choose to obtain the Transfer Right and pay the Termination for
Convenience Fee; however, such election will not have the effect of extending
the Transfer Right Term which will be deemed to have started at the beginning of
the 180 day period.

 

    75

© 2005 Virtusa Corporation and Vignette Corporation – Vignette/Virtusa GDC
Operations



--------------------------------------------------------------------------------

Appendix G: Vignette Travel Policy

 

Notwithstanding anything to the contrary, to the extent any Termination for
Convenience Fee or Minimum Termination Fee is due or payable hereunder,
Vignette’s initial and continued right to the Transfer Right, as applicable, is
expressly conditional on Vignette satisfying the below listed payment
obligations in the periods set forth below (and the Transfer Right will be
suspended during any period of any non-compliance). Vignette’s obligation to pay
the Termination for Convenience Fee or the Virtusa Change of Control Fee is
expressly conditional on Virtusa satisfying its obligations under the Agreement
including, without limitation, Section 8.2, and Virtusa not taking any action,
directly or indirectly, to discourage Virtusa GDC Resources from becoming
Vignette employees including without limitation, making disparaging remarks
about Vignette or proposing counteroffers to such GDC Resources to attempt to
maintain such employees as Virtusa employees.

 

Date payment must be received by Virtusa:

  

Amount and Timing of Payment

With Vignette’s Notice of Termination/Transfer Right Election    33% of
Termination for Convenience Fee or Minimum Commitment Fee, whichever is
applicable The first day of each month thereafter for the six months immediately
following the Notice of Termination    50% of Termination for Convenience Fee or
Minimum Commitment Fee, whichever is applicable, divided pro-rata on a monthly
basis over the six month period The first day of each month starting at the
beginning of month seven immediately following the Notice of Termination and for
the three months thereafter    17% of Termination for Convenience Fee or Minimum
Commitment Fee, whichever is applicable, divided pro-rata on a monthly basis
over the three month period

Note: The Virtusa Change of Control Fee will be payable in the same Amount and
Timing of Payment as the Termination for Convenience Fee or Minimum Commitment
Fee, whichever is applicable, in the table above.

An example of the applicable Termination For Convenience Fee is set forth below
for illustrative purposes only: Example uses a team size of [*] even though the
Minimum Team Commitment is [*] and an average daily rate of $[*] even thought
the initial average daily rate is $[*].

[*]

 

    76

© 2005 Virtusa Corporation and Vignette Corporation – Vignette/Virtusa GDC
Operations